


EXHIBIT 10.01


EXECUTION COPY


THIRD AMENDED AND RESTATED
FIVE-YEAR CREDIT AGREEMENT
Dated as of April 16, 2015
Among
DTE ENERGY COMPANY,
as Borrower
and
THE INITIAL LENDERS NAMED HEREIN,
as Initial Lenders
and
CITIBANK, N.A.,
as Administrative Agent
and
BARCLAYS BANK PLC,




as Co-Syndication Agent
THE BANK OF NOVA SCOTIA,


as Co-Syndication Agent
JPMORGAN CHASE BANK, N.A.,


as Co-Syndication Agent

and
WELLS FARGO BANK, NATIONAL ASSOCIATION,


as Documentation Agent







CITIGROUP GLOBAL MARKETS INC.,
BARCLAYS BANK PLC,
as Co-Lead Arranger and Joint Book Runner
as Co-Lead Arranger and Joint Book Runner













--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I: DEFINITIONS AND ACCOUNTING TERMS
1

SECTION 1.01.
Certain Defined Terms                        1

SECTION 1.02.
Computation of Time Periods                      19

SECTION 1.03.
Accounting Terms                         19

SECTION 1.04.
Amendment and Restatement of the Existing Credit Agreement 19

ARTICLE II: AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES AND THE FACILITY
LCs
20

SECTION 2.01.
Commitment                             20

SECTION 2.02.
Making the Revolving Credit Advances             20

SECTION 2.03.
Fees                                 21

SECTION 2.04.
Termination or Reduction of the Commitments; Increase of the
Commitments                             22

SECTION 2.05.
Repayment of Credit Extensions                  23

SECTION 2.06.
Interest on Revolving Credit Advances             23

SECTION 2.07.
Interest Rate Determination                     24

SECTION 2.08.
Optional Conversion of Revolving Credit Advances         25

SECTION 2.09.
Prepayments of Revolving Credit Advances             25

SECTION 2.10.
Increased Costs                          26

SECTION 2.11.
Illegality                             28

SECTION 2.12.
Payments and Computations                     28

SECTION 2.13.
Taxes                                 29

SECTION 2.14.
Sharing of Payments, Etc                     33

SECTION 2.15.
Use of Proceeds                         33

SECTION 2.16.
Facility LCs.                             33

SECTION 2.17.
Noteless Agreement; Evidence of Indebtedness         37

SECTION 2.18.
Defaulting Lenders.                         38

SECTION 2.19.
Extension of Termination Date.                 40

ARTICLE III: CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS
42

SECTION 3.01.
Conditions Precedent to Effectiveness of this Agreement     42

SECTION 3.02.
Conditions Precedent to Each Credit Extension         44

SECTION 3.03.
Determinations Under Section 3.01              44





--------------------------------------------------------------------------------




ARTICLE IV: REPRESENTATIONS AND WARRANTIES
45

SECTION 4.01.
Representations and Warranties of the Borrower         45

ARTICLE V: COVENANTS OF THE BORROWER
47

SECTION 5.01.
Affirmative Covenants                     47

SECTION 5.02.
Negative Covenants                         49

ARTICLE VI: EVENTS OF DEFAULT
50

SECTION 6.01.
Events of Default                         50

ARTICLE VII: THE AGENT
53

SECTION 7.01.
Authorization and Action                     53

SECTION 7.02.
Agent’s Reliance, Etc.                         53

SECTION 7.03.
Citibank and Affiliates                     54

SECTION 7.04.
Lender Credit Decision                     54

SECTION 7.05.
Indemnification                         54

SECTION 7.06.
Successor Agent                         55

SECTION 7.07.
Co-Syndication Agents and Documentation Agent         55

ARTICLE VIII: MISCELLANEOUS
55

SECTION 8.01.
Amendments, Etc.                         55

SECTION 8.02.
Notices, Etc.                             56

SECTION 8.03.
No Waiver; Remedies                         58

SECTION 8.04.
Costs and Expenses; Damage Waiver                 58

SECTION 8.05.
Right of Set-off                         60

SECTION 8.06.
Binding Effect                             60

SECTION 8.07.
Assignments, Designations and Participations         61

SECTION 8.08.
Confidentiality                         65

SECTION 8.09.
Governing Law                         66

SECTION 8.10.
Execution in Counterparts; Integration             66

SECTION 8.11.
Jurisdiction, Etc.                         66

SECTION 8.12.
Waiver of Jury Trial                         67

SECTION 8.13.
USA Patriot Act Notification                     67

SECTION 8.14.
Severability                             67

SECTION 8.15.
No Advisory or Fiduciary Responsibility             67









--------------------------------------------------------------------------------




SCHEDULES AND EXHIBITS


Schedules
 
 
Schedule I
0
List of Applicable Lending Offices
Schedule II
0
Existing Letters of Credit
Pricing Schedule
 
 
 
 
 
Exhibits
 
 
Exhibit A
0
Form of Note (If Requested)
Exhibit B
0
Form of Notice of Borrowing
Exhibit C
0
Form of Assignment and Assumption
Exhibit D
0
Form of Certificate by Borrower
Exhibit E-1
0
Form of Opinion of Associate General Counsel to the Borrower
Exhibit E-2
0
Form of Opinion of Hunton & Williams LLP
Exhibit F
0
Form of Compliance Certificate
Exhibit G
0
Form of Lender Supplement
Exhibit H
0
Form of Conversion Notice
Exhibit I
0
Form of Prepayment Notice







--------------------------------------------------------------------------------




This THIRD AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT (this “Agreement”)
dated as of April 16, 2015 is entered into among DTE ENERGY COMPANY, a Michigan
corporation (the “Borrower”), the banks, financial institutions and other
institutional lenders (the “Initial Lenders”) listed on the signature pages
hereof, and CITIBANK, N.A. (“Citibank”), as Administrative Agent (including its
branches and Affiliates as may be required to administer its duties, the
“Agent”) for the Lenders (as hereinafter defined).
PRELIMINARY STATEMENT
WHEREAS, the Borrower, the lenders party thereto and Citibank, as administrative
agent, are currently party to the Second Amended and Restated Five-Year Credit
Agreement, dated as of April 5, 2013 (the “Existing Credit Agreement”).
WHEREAS, the Borrower, the Lenders, the Departing Lenders (as hereinafter
defined), and the Agent have agreed (a) to enter into this Agreement in order to
(i) amend and restate the Existing Credit Agreement in its entirety; (ii)
re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make loans to or for the benefit of the Borrower and
(b) that each Departing Lender shall cease to be a party to the Existing Credit
Agreement, as evidenced by its execution and delivery of its Departing Lender
Signature Page.
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower outstanding thereunder, which shall
be payable in accordance with the terms hereof.
WHEREAS, it is also the intent of the Borrower to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Effective Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto hereby agree, subject to the
satisfaction of the conditions set forth in Article III, as follows:
ARTICLE I:
DEFINITIONS AND ACCOUNTING TERMS



SECTION 1.01.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):


“Additional Commitment Lender” has the meaning specified in Section 2.19(d).






--------------------------------------------------------------------------------




“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 25% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
“Agent” has the meaning specified in the recital of parties to this Agreement.
“Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank with its office at 1615 Brett Road, OPS 3, New Castle, Delaware 19720,
Account No. Reference: DTE Energy Co., Attention: Thomas Schmitt.
“Agents” means the Agent and each Co-Syndication Agent, collectively.
“Agent Parties” has the meaning specified in Section 8.02(b).
“Aggregate Outstanding Credit Exposures” means, at any time, the aggregate of
the Outstanding Credit Exposures of the Lenders.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Anti-Money Laundering Laws” has the meaning specified in Section 4.01(p).
“Applicable LC Fee Rate” means, as of any date, the percentage rate per annum
which is applicable at such time with respect to Facility LCs as set forth in
the Pricing Schedule.
“Applicable Lending Office” means, with respect to each Lender or any LC Issuer,
such Lender’s or LC Issuer’s Domestic Lending Office in the case of a Base Rate
Advance or the issuance of any Facility LC and such Lender’s Eurodollar Lending
Office in the case of a Eurodollar Rate Advance.
“Applicable Margin” means, as of any date, (i) with respect to all Base Rate
Advances, the percentage rate per annum which is applicable at such time with
respect to Base Rate Advances as set forth in the Pricing Schedule, and (ii)
with respect to all Eurodollar Rate Advances, the percentage rate per annum
which is applicable at such time with respect to Eurodollar Rate Advances as set
forth in the Pricing Schedule.
“Applicable Percentage” means, as of any date, the percentage rate per annum at
which Facility Fees are accruing on each Lender’s Commitment (without regard to
usage) at such time as set forth in the Pricing Schedule.






--------------------------------------------------------------------------------




“Approved Fund” means any Person (other than a natural person) that (a) is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business, (b) has a combined
capital and surplus of at least $500,000,000, and (c) is administered or managed
by (x) a Lender, (y) an Affiliate of a Lender or (z) an entity or an Affiliate
of an entity that administers or manages a Lender.
“Arrangers” means, collectively, Citigroup Global Markets Inc. and Barclays Bank
PLC, in their capacities as co-lead arrangers and joint book runners for the
credit facility evidenced by this Agreement.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto or any other form approved by the Agent.
“Audited Statements” means the Consolidated balance sheets of the Borrower, DTE
Electric and DTE Gas as at December 31, 2014, and the related Consolidated
statements of income and cash flows of the Borrower, DTE Electric and DTE Gas
for the fiscal year then ended, accompanied by the opinion thereon of the
Borrower’s, DTE Electric’s and DTE Gas’ independent public accountants.
“Bankruptcy Event” means, with respect to any Person, such Person (a) becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment or (b) has a parent
company that has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, custodian, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business, appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that, a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof; provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus ½ of 1% and (c) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that the Eurodollar Rate for any day
shall be based on the LIBO Rate at approximately 11:00 a.m. London time on such
day, subject to the interest rate floors set forth therein.






--------------------------------------------------------------------------------




Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the Eurodollar Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Rate or the Eurodollar
Rate, respectively.
“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.06(a)(i).
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
“Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type and (in the case of Eurodollar Rate Advances) having
the same Interest Period, made by each of the Lenders pursuant to Section 2.01.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City or Chicago, Illinois and, if the
applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on in the London interbank market.
“Capitalization” means the sum of (a) Total Funded Debt plus (b) Consolidated
Net Worth.
“Citibank” has the meaning specified in the recital of parties to this
Agreement.
“Collateral Shortfall Amount” means, as of any date of determination, an amount
in immediately available funds, which funds shall be held in the Facility LC
Collateral Account, equal to the difference of (x) the amount of LC Obligations
at such time, less (y) the amount on deposit in the Facility LC Collateral
Account at such time which is free and clear of all rights and claims of third
parties and has not been applied against the Obligations.
“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Credit Advances to, and participate in Facility LCs issued upon the
application of, the Borrower in an aggregate amount not exceeding the amount set
forth opposite such Lender’s name on Schedule I hereto or if such Lender has
entered into any Assignment and Assumption, set forth for such Lender in the
Register maintained by the Agent pursuant to Section 8.07(d), as such amount may
be modified from time to time pursuant to the terms hereof (including, without
limitation, pursuant to Section 2.04).
“Communications” has the meaning specified in Section 8.02(b).
“Confidential Information” means information that the Borrower furnishes to the
Agent or any Lender designated as confidential, but does not include any such
information that is or becomes generally available to the public or that is or
becomes available to the Agent or such Lender from a source other than the
Borrower.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.






--------------------------------------------------------------------------------




“Consolidated Net Worth” means, as of any date of determination, the
consolidated total stockholders’ equity, including capital stock (but excluding
treasury stock and capital stock subscribed and unissued), additional paid-in
capital and retained earnings (but excluding the Excluded Pension Effects) of
the Borrower and its Subsidiaries determined in accordance with GAAP.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.07 or 2.08.
“Co-Syndication Agents” means, collectively, Barclays Bank PLC, The Bank of Nova
Scotia, and JPMorgan Chase Bank, N.A., in their capacities as co-syndication
agents for the credit facility evidenced by this Agreement.
“Credit Agreements” means, collectively, this Agreement, the DTE Electric Credit
Agreement and the DTE Gas Credit Agreement.
“Credit Extension” means the making of a Revolving Credit Advance or the
issuance, renewal, extension or increase of a Facility LC hereunder.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or
clause (i) below guaranteed directly or indirectly in any manner by such Person,
or in effect guaranteed directly or indirectly by such Person through an
agreement (1) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt, (2) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss, (3) to supply funds to or in any other manner invest in the
debtor (including any agreement to pay for property or services irrespective of
whether such property is received or such services are rendered) or
(4) otherwise to assure a creditor against loss (all such obligations under this
clause (h) being “Guaranteed Obligations”), and (i) all Debt referred to in
clauses (a) through (h) above secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such






--------------------------------------------------------------------------------




Person, even though such Person has not assumed or become liable for the payment
of such Debt. See the definition of “Nonrecourse Debt” below.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Revolving Credit Advances, (ii) fund any portion of its participations in
Facility LCs or (iii) pay over to the Agent, any LC Issuer or any other Lender
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower, the Agent, any LC Issuer or any other Lender in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless, in
the good faith determination of the Agent, such position is based on such
Lender’s good faith determination that a condition precedent to funding a loan
under this Agreement cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by the Agent, any LC Issuer or any other Lender, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Revolving
Credit Advances and participations in then outstanding Facility LCs under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Agent’s and Borrower’s receipt of such
certification, or (d) has become the subject of a Bankruptcy Event; provided
that, if a Bankruptcy Event shall have occurred with respect to a Lender solely
by reason of events relating to a parent company of such Lender, the Agent may,
in its discretion, determine that such Lender is not a “Defaulting Lender” if
and for so long as the Agent is satisfied that such Lender will continue to
perform its funding obligations hereunder.
“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Agent a Departing Lender Signature Page.
“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement to which it is a party on the
Effective Date.
“Designating Lender” has the meaning specified in Section 8.07(h).
“Disclosed Litigation” has the meaning specified in Section 4.01(f).
“Domestic Lending Office” means, with respect to any Lender or LC Issuer, the
office of such Lender or LC Issuer specified as its “Domestic Lending Office”
opposite its name on Schedule I hereto or, in the case of a Lender, in the
Assignment and Assumption pursuant to which it became a Lender, or such other
office of such Lender or






--------------------------------------------------------------------------------




LC Issuer as such Lender or LC Issuer may from time to time specify to the
Borrower and the Agent.
“DTE Electric” means DTE Electric Company, a Michigan corporation wholly owned
by the Borrower.
“DTE Electric Credit Agreement” means that certain Third Amended and Restated
Five-Year Credit Agreement, dated as of the date hereof, by and among DTE
Electric, as borrower, the financial institutions from time to time parties
thereto as lenders, and Barclays Bank PLC, as administrative agent for the
lenders, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“DTE Gas” means DTE Gas Company, a Michigan corporation, wholly owned
(indirectly) by the Borrower.
“DTE Gas Credit Agreement” means that certain Third Amended and Restated
Five-Year Credit Agreement, dated as of the date hereof, among DTE Gas, as
borrower, the financial institutions from time to time parties thereto as
lenders, and JPMorgan Chase Bank, N.A., as administrative agent for the lenders,
as amended, restated, supplemented or otherwise modified from time to time.
“Effective Date” has the meaning specified in Section 3.01.
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including (i) e-mail, (ii)
e-fax, (iii) Intralinks®, Syndtrak®, ClearPar®, DebtDomain® and (iv) any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Agent and any of its Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.
“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having a combined capital and surplus of at least $500,000,000;
(iv) a savings and loan association or savings bank organized under the laws of
the United States, or any State thereof, and having a combined capital and
surplus of at least $500,000,000; (v) a commercial bank organized under the laws
of any other country that is a member of the Organization for Economic
Cooperation and Development or has concluded special lending arrangements with
the International Monetary Fund associated with its General Arrangements to
Borrow, or a political subdivision of any such country, and having a combined
capital and surplus of at least $500,000,000, so long as such bank is acting
through a branch or agency located in the United States; (vi) the central bank
of any country that is a member of the Organization for Economic Cooperation and
Development; (vii) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is engaged in making, purchasing or otherwise investing in commercial loans
in the ordinary course of






--------------------------------------------------------------------------------




its business and having a combined capital and surplus of at least $500,000,000;
(viii) an Approved Fund; and (ix) any other Person approved by the Agent and, so
long as no Event of Default shall be continuing, the Borrower, such approval not
to be unreasonably withheld or delayed by either party; provided, however, that
no Ineligible Institution shall qualify as an Eligible Assignee.
“Enterprises” means DTE Enterprises, Inc., a Michigan corporation wholly-owned
by the Borrower.
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non‑compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to the environment,
including, without limitation, (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or any third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment or natural resources, including, without limitation, those relating
to the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
“    ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30‑day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in






--------------------------------------------------------------------------------




Section 4041(e) of ERISA); (d) the cessation of operations at a facility of the
Borrower or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for the imposition of a lien under Section 302(f) of ERISA shall have
been met with respect to any Plan; (g) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA; or (h) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, a Plan.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the LIBO Rate by (b) a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage.
“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.06(a)(ii).
“Eurodollar Rate Reserve Percentage” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System of the
United States (the “Board”) to which the Agent is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D of the Board. Revolving Credit Advances bearing interest based
on the Eurodollar Rate shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the Board or any comparable regulation. The
Eurodollar Rate Reserve Percentage shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.
“Events of Default” has the meaning specified in Section 6.01.






--------------------------------------------------------------------------------




“Excluded Pension Effects” means the non-cash effects on Consolidated Net Worth
resulting from the implementation of FASB Statement of Financial Accounting
Standards No. 158, Employers’ Accounting for Defined Benefit Pension and Other
Postretirement Plans, an amendment of FASB Statements No. 87, 88, 106, and
132(R), dated September 2006.
“Excluded Short-Term Debt” means Debt of DTE Gas or any of its Subsidiaries
having an original maturity of not more than 365 days in an aggregate amount of
not more than $450,000,000.
“Existing Credit Agreement” has the meaning specified in the preliminary
statements of this Agreement.
“Existing Letters of Credit” has the meaning specified in Section 2.16(a).
“Existing Termination Date” has the meaning assigned to such term in Section
2.19(a).
“Extending Lender” has the meaning assigned to such term in Section 2.19(b).
“Extension Date” has the meaning assigned to such term in Section 2.19(a).
“Facility Fee” has the meaning specified in Section 2.03(a).
“Facility LC” has the meaning specified in Section 2.16(a).
“Facility LC Application” has the meaning specified in Section 2.16(c).
“Facility LC Collateral Account” has the meaning specified in Section 2.16(i).
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Agent from three Federal funds brokers of recognized standing selected by it;
provided, that, if the Federal Funds Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.






--------------------------------------------------------------------------------




“Financial Officer” of any Person means the chief executive officer, president,
chief financial officer, any vice president, controller, assistant controller,
treasurer or any assistant treasurer of such Person.
“Funded Debt” means, as to any Person, without duplication: (a) all Debt of such
Person for borrowed money or which has been incurred in connection with the
acquisition of assets (excluding (i) contingent reimbursement obligations in
respect of letters of credit and bankers’ acceptances, (ii) Nonrecourse Debt,
(iii) Junior Subordinated Debt, (iv) Mandatorily Convertible Securities, and (v)
Hybrid Equity Securities), (b) all capital lease obligations of such Person and
(c) all Guaranteed Obligations of Funded Debt of other Persons.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).
“Guaranteed Obligations” has the meaning specified in clause (h) of the
definition of “Debt”.
“Hazardous Materials” means (a) petroleum and petroleum products, by-products or
breakdown products, radioactive materials, asbestos‑containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.
“Hybrid Equity Securities” means any securities issued by the Borrower or its
Subsidiary or a financing vehicle of the Borrower or its Subsidiary that (i) are
classified as possessing a minimum of “intermediate equity content” by S&P,
Basket C equity credit by Moody’s, and 50% equity credit by Fitch and (ii)
require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Revolving Credit
Advances and all other amounts due under this Agreement.






--------------------------------------------------------------------------------




“Identified Reports on Form 8-K” means those certain reports of the Borrower and
DTE Electric on Form 8-K filed or furnished with the Securities and Exchange
Commission on (a) January 8, 2015, February 5, 2015, February 13, 2015, February
19, 2015, March 3, 2015, March 6, 2015, March 10, 2015, March 17, 2015, March
24, 2015 and March 30, 2015 with respect to the Borrower, and (b) January 8,
2015, February 13, 2015, February 19, 2015, March 3, 2015, March 6, 2015, March
24, 2015 and March 30, 2015 with respect to DTE Electric.
“Impacted Interest Period” has the meaning specified in the definition of “LIBO
Rate”.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.
“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months, as the
Borrower may, upon notice received by the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
(i)the Borrower may not select any Interest Period that ends after the
Termination Date then in effect;


(ii)Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;


(iii)whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and


(iv)whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of






--------------------------------------------------------------------------------




months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Agent (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period (for which the LIBOR Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBOR
Screen Rate for the shortest period (for which the LIBOR Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“Junior Subordinated Debt” means (a) subordinated junior deferrable interest
debentures of the Borrower, DTE Electric, Enterprises or DTE Gas, (b) the
related preferred securities, if applicable, of Subsidiaries of the Borrower and
(c) the related subordinated guarantees, if applicable, of the Borrower, DTE
Electric, Enterprises or DTE Gas, in each case, from time to time outstanding.
“LC Commitment” has the meaning specified in Section 2.16(a).
“LC Fee” has the meaning specified in Section 2.03(c).
“LC Issuer” means Barclays Bank PLC, Citibank, JPMorgan Chase Bank, N.A., Bank
of America, N.A., Wells Fargo Bank, National Association, The Bank of Nova
Scotia and each other Lender designated by the Borrower as an “LC Issuer”
hereunder that has agreed to such designation (and is reasonably acceptable to
the Agent) (or, in each case, any subsidiary or Affiliate thereof designated
thereby), in each case, in its capacity as issuer of Facility LCs hereunder.
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time;
provided that, with respect to any Facility LC that, by its terms or the terms
of any Facility LC Application related thereto, provides for one or more
automatic increases in the stated amount thereof, the stated amount of such
Facility LC shall be deemed to be the maximum stated amount of such Facility LC
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time, plus (ii) the aggregate unpaid amount at such
time of all Reimbursement Obligations.
“LC Payment Date” has the meaning specified in Section 2.16(d).
“Lender Notice Date” has the meaning assigned to such term in Section 2.19(b).
“Lender Supplement” has the meaning specified in Section 2.04(c).






--------------------------------------------------------------------------------




“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07(a), (b) and (c). For the avoidance of doubt, the
term “Lenders” excludes Departing Lenders.
“LIBO Rate” means, for any Interest Period for each Eurodollar Rate Advance
comprising part of the same Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Agent from time to time in its
reasonable discretion (in each case the “LIBOR Screen Rate”; and such
information service being the “Service”) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period;
provided that, if the LIBOR Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement; provided, further, that
if a LIBOR Screen Rate shall not be available at such time for such Interest
Period (the “Impacted Interest Period”), then the LIBO Rate for such Interest
Period shall be the Interpolated Rate; provided, that, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.
“LIBOR Screen Rate” has the meaning specified in the definition of LIBO Rate.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Documents” means this Agreement, the Facility LC Applications and the
Notes.
“Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by the Borrower or its Subsidiary, so long as
the terms of such securities require no repayments or prepayments and no
mandatory redemptions or repurchases, in each case prior to at least 91 days
after the later of the termination of the Commitments and the repayment in full
of the Revolving Credit Advances and all other amounts due under this Agreement.
“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries taken as a whole, or (b) the ability of the
Borrower to perform its obligations under any Loan Document to which it is a
party.






--------------------------------------------------------------------------------




“Modify” and “Modification” have the respective meanings specified in Section
2.16(a).
“Moody’s” means Moody’s Investors Service, Inc.
“Moody’s Rating” is defined in the Pricing Schedule.
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
“Non-Extending Lender” has the meaning assigned to such term in Section 2.19(b).
“Nonrecourse Debt” means Debt of the Borrower or any of its Subsidiaries in
respect of which no recourse may be had by the creditors under such Debt against
the Borrower or such Subsidiary in its individual capacity or against the assets
of the Borrower or such Subsidiary, other than (a) to assets which were
purchased or refinanced by the Borrower or such Subsidiary with the proceeds of
such Debt, (b) to the proceeds of such assets, or (c) if such assets are held by
a Subsidiary formed solely for such purpose, to such Subsidiary or the equity
interests in such Subsidiary; provided that, for purposes of clarity, it is
understood that Securitization Bonds shall constitute Nonrecourse Debt for all
purposes of the Loan Documents, except to the extent (and only to the extent) of
any claims made against DTE Electric in respect of its indemnification
obligations relating to such Securitization Bonds.
“Note” has the meaning specified in Section 2.17.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Obligations” means all unpaid principal of and accrued and unpaid interest on
Revolving Credit Advances, all Reimbursement Obligations, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Borrower to the Lenders or to any Lender, the Agent, any LC Issuer or any
indemnified party arising under the Loan Documents.
“Other Taxes” has the meaning specified in Section 2.13(b).






--------------------------------------------------------------------------------




“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Credit Advances outstanding
at such time, plus (ii) an amount equal to its Pro Rata Share of the LC
Obligations at such time.
“Participant Register” has the meaning specified in Section 8.07(e).
“PATRIOT Act” has the meaning specified in Section 3.01(f).
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Platform” has the meaning specified in Section 8.02(b).
“Pricing Schedule” means the Pricing Schedule identifying the Applicable Margin,
the Applicable Percentage and the Applicable LC Fee Rate attached hereto
identified as such.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the aggregate of all the Lenders’ Commitments; provided that, in the case of
Section 2.18 when a Defaulting Lender shall exist (other than, for purposes of
clarity, a Lender that is attempting to cure its “Defaulting Lender” status
pursuant to the last sentence of Section 2.18), “Pro Rata Share” shall mean a
portion equal to a fraction the numerator of which is such Lender’s Commitment
and the denominator of which is the aggregate of all the Lender’s Commitments
(disregarding any such Defaulting Lender’s Commitment). If the Commitment has
terminated or expired, the Pro Rata Shares shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.
“Register” has the meaning specified in Section 8.07(d).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.16 to reimburse the applicable
LC






--------------------------------------------------------------------------------




Issuer for amounts paid by such LC Issuer in respect of any one or more drawings
under Facility LCs issued by such LC Issuer.
“Required Lenders” means, subject to Section 2.18, at any time, Lenders owed
more than fifty percent (50%) of the Aggregate Outstanding Credit Exposures at
such time, or, if the Aggregate Outstanding Credit Exposures is zero, Lenders
having more than fifty percent (50%) of the Commitments.
“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Borrowing, and refers to a Base Rate Advance or a Eurodollar Rate Advance
(each of which shall be a “Type” of Revolving Credit Advance).
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“S&P Rating” is defined in the Pricing Schedule.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority.
“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions (at the date of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or by the European Union
or any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) and (b).
“SEC Reports” means the following reports and financial statements:
(i)the Borrower’s and DTE Electric’s Annual Reports on Form 10-K for the year
ended December 31, 2014, as filed with or sent to the Securities and Exchange
Commission, including the Audited Statements of the Borrower and DTE Electric,
respectively; and
(ii)the Identified Reports on Form 8-K, including therein the Audited Statements
of DTE Gas.
“
Service” has the meaning specified in the definition of “LIBO Rate”.






--------------------------------------------------------------------------------




“Securitization Bonds” means Debt of one or more Securitization SPEs, issued
pursuant to The Customer Choice and Electricity Reliability Act, Act No. 142,
Public Acts of Michigan, 2000, as the same may be amended from time to time.
“Securitization SPE” means an entity established or to be established directly
or indirectly by the Borrower for the purpose of issuing Securitization Bonds
and includes The Detroit Edison Securitization Funding LLC, a limited liability
company organized under the laws of the State of Michigan.
“Significant Subsidiary” means (i) DTE Electric, Enterprises and DTE Gas, and
(ii) any other Subsidiary of the Borrower (A) the total assets (after
intercompany eliminations) of which exceed 30% of the total assets of the
Borrower and its Subsidiaries or (B) the net worth of which exceeds 30% of the
Consolidated Net Worth, in each case as shown on the audited Consolidated
financial statements of the Borrower as of the end of the fiscal year
immediately preceding the date of determination.
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“SPV” has the meaning specified in Section 8.07(h).
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries.
“Taxes” has the meaning specified in Section 2.13(a).
“Termination Date” means the earlier of (a) April 16, 2020 (or such later date
pursuant to an extension in accordance with the terms of Section 2.19), and (b)
the date of termination in whole of the Commitments pursuant to Section 2.04 or
6.01.
“Total Funded Debt” means all Funded Debt of the Borrower and its Consolidated
Subsidiaries, on a consolidated basis, as determined in accordance with GAAP.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar






--------------------------------------------------------------------------------




functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
SECTION 1.02    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.


SECTION 1.03    Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(formerly referred to as Statement of Financial Accounting Standards 159) (or
any other Financial Accounting Standard having a similar result or effect) to
value any Debt or other liabilities of the Borrower or any of its Subsidiaries
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Debt in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Debt in a reduced or bifurcated manner as described therein, and such Debt
shall at all times be valued at the full stated principal amount thereof.


SECTION 1.04.    Amendment and Restatement of the Existing Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 3.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All “Loans” made and
“Obligations” incurred under the Existing Credit Agreement which are outstanding
on the Effective Date shall continue as Obligations under (and shall be governed
by the terms of) this Agreement and the other Loan Documents. Without limiting
the foregoing, upon the effectiveness hereof: (a) all references in the “Loan
Documents” (as defined in the Existing Credit Agreement) to the “Agent”, the
“Credit Agreement” and the “Loan Documents” shall be deemed to refer to the
Agent, this Agreement and the Loan Documents, (b) all obligations constituting
“Obligations” with any Lender or any Affiliate of any Lender which are
outstanding on the Effective Date shall continue as Obligations under this
Agreement and the other Loan Documents, (c) the Agent shall make such
reallocations, sales, assignments or other relevant






--------------------------------------------------------------------------------




actions in respect of each Lender’s credit and loan exposure under the Existing
Credit Agreement as are necessary in order that each such Lender’s outstanding
Revolving Credit Advances hereunder reflect such Lender’s Pro Rata Share of the
outstanding aggregate Revolving Credit Advances on the Effective Date, (d) the
Existing Revolving Credit Advances (as defined in Section 2.01) of each
Departing Lender shall be repaid in full (accompanied by any accrued and unpaid
interest and fees thereon), each Departing Lender’s “Commitment” under the
Existing Credit Agreement shall be terminated and each Departing Lender shall
not be a Lender hereunder, and (e) the Borrower hereby agrees to compensate each
Lender (including each Departing Lender) for any and all losses, costs and
expenses incurred by such Lender in connection with the sale and assignment of
any Eurodollar Rate Advances (including the “Eurodollar Rate Advances” under the
Existing Credit Agreement) and such reallocation described above, in each case
on the terms and in the manner set forth in Section 8.04(c) hereof.


ARTICLE II:    AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES AND THE
FACILITY LCs


SECTION 2.01    Commitment. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, (i) to make Revolving Credit Advances in U.S.
dollars to the Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date and (ii) to participate in
Facility LCs issued upon the request of the Borrower from time to time; provided
that, after giving effect to the making of each such Revolving Credit Advance
and the issuance of each such Facility LC, such Lender’s Outstanding Credit
Exposure shall not exceed its Commitment. Each Borrowing shall be in an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, or the remaining balance of Commitments available for a Borrowing, if
such balance is less than $5,000,000, and shall consist of Revolving Credit
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments. Within the limits of each Lender’s Commitment,
the Borrower may borrow under this Section 2.01, prepay pursuant to Section 2.09
and reborrow under this Section 2.01. Each LC Issuer will issue Facility LCs
hereunder on the terms and conditions set forth in Section 2.16.


SECTION 2.02.    Making the Revolving Credit Advances. (a) Each Borrowing shall
be made on notice, given not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or 10:00 A.M. (New York City
time) on the Business Day of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the Borrower to the Agent, which shall give
to each Lender prompt notice thereof by telecopier or telex. Each such notice of
a Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed
immediately in writing signed by a Financial Officer in substantially the form
of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Revolving Credit Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Revolving Credit Advance and (v) wire transfer instructions. Each Lender shall,
before 12:00 noon (New York City time) on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Agent at the
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing. After the Agent’s receipt of






--------------------------------------------------------------------------------




such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Agent will make such funds available to the Borrower as
specified in the Notice of Borrowing.
(b)    Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.07 or 2.11(a) and (ii) at no time shall the aggregate number of all
Borrowings comprising Eurodollar Rate Advances outstanding hereunder be greater
than ten.


(c)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Revolving Credit Advance to be made by such Lender as part of such Borrowing
when such Revolving Credit Advance, as a result of such failure, is not made on
such date.


(d)    Unless the Agent shall have received notice from a Lender prior to the
time of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Revolving Credit Advances comprising such Borrowing
and (ii) in the case of such Lender, the Federal Funds Rate. If such Lender
shall repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Revolving Credit Advance as part of such Borrowing for
purposes of this Agreement.


(e)    The failure of any Lender to make the Revolving Credit Advance to be made
by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Revolving Credit Advance on the date
of such Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Revolving Credit Advance to be made by such other
Lender on the date of any Borrowing.


SECTION 2.03    Fees.
  
(a)    Facility Fee. The Borrower agrees to pay to the Agent for the account of
each Lender a facility fee (the “Facility Fee”) on the aggregate amount of such
Lender’s Commitment (whether used or unused) from the date hereof in the case of
each Initial Lender and from the






--------------------------------------------------------------------------------




effective date specified in the Assignment and Assumption pursuant to which it
became a Lender in the case of each other Lender until all of the Obligations
have been paid in full and the Commitments under this Agreement have been
terminated at a rate per annum equal to the Applicable Percentage in effect from
time to time, payable in arrears quarterly on the last Business Day of each
March, June, September and December, and on the Termination Date; provided that,
if such Lender continues to have any outstanding Revolving Credit Advances after
its Commitment terminates, then such Facility Fee shall continue to accrue on
the daily amount of such Lender’s outstanding Revolving Credit Advances from and
including the date on which such Lender’s Commitment terminates to but excluding
the date on which such Lender ceases to have any outstanding Revolving Credit
Advances.


(b)    Agent’s Fees. The Borrower shall pay to the Agent for its own account
such fees as may from time to time be agreed between the Borrower and the Agent.


(c)    LC Fees. The Borrower shall pay to the Agent, for the account of the
Lenders ratably in accordance with their respective Pro Rata Shares, a per annum
letter of credit fee equal to the Applicable LC Fee Rate multiplied by the
average daily undrawn stated amounts under the Facility LCs, such fee to be
payable in arrears quarterly on the last Business Day of each March, June,
September and December, and on the Termination Date (each such fee described in
this sentence an “LC Fee”). The Borrower shall also pay to the applicable LC
Issuer for its own account (x) a fronting fee in an amount and payable at such
times as is agreed upon between such LC Issuer and the Borrower, and (y)
documentary and processing charges in connection with the issuance or
Modification of and draws under Facility LCs in accordance with such LC Issuer’s
standard schedule for such charges as in effect from time to time.


SECTION 2.04    Termination or Reduction of the Commitments; Increase of the
Commitments. (a) The Commitments shall be automatically terminated on the
Termination Date.


(b)    The Borrower shall have the right, upon at least three Business Days’
notice to the Agent, to terminate in whole or reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof, or the remaining balance, if less than
$5,000,000. Once terminated, a Commitment or portion thereof may not be
reinstated.


(c)    At any time prior to the Termination Date the Borrower may, on the terms
set forth below, request that the Commitments hereunder be increased; provided,
however, that (i) an increase in the Commitments hereunder may only be made at a
time when no Default shall have occurred and be continuing, (ii) the
“Commitments” under each of the DTE Electric Credit Agreement and the DTE Gas
Credit Agreement (as such term is defined in each of the respective Credit
Agreements) must be simultaneously increased by a ratable portion (in proportion
to the aggregate “Commitments” under each such Credit Agreement (as such term is
defined in each of the respective Credit Agreements)) pursuant to and in
accordance with Section 2.04(c) of each thereof, and (iii) in no event shall the
aggregate “Commitments” under all Credit Agreements (as such term is defined in
each of the respective Credit Agreements) (x) exceed $2,100,000,000, or (y) be
increased pursuant to Section 2.04(c) of each Credit Agreement by an aggregate
amount in






--------------------------------------------------------------------------------




excess of $200,000,000. In the event of such a requested increase in the
Commitments, any Lender or other financial institution which the Borrower and
the Agent invite to become a Lender or to increase its Commitment may set the
amount of its Commitment at a level agreed to by the Borrower, the Agent and the
LC Issuers. In the event that the Borrower and one or more of the Lenders (or
other financial institutions) shall agree upon such an increase in the
Commitments (i) the Borrower, the Agent, the LC Issuers and each Lender or other
financial institution increasing its Commitment or extending a new Commitment
shall enter into a supplement to this Agreement (each, a “Lender Supplement”)
substantially in the form of Exhibit G setting forth, among other things, the
amount of the increased Commitment of such Lender or the new Commitment of such
other financial institution, as applicable, and (ii) the Borrower shall furnish,
if requested, new or amended and restated Notes, as applicable, to each
financial institution that is extending a new Commitment and each Lender that is
increasing its Commitment. No such Lender Supplement shall require the approval
or consent of any Lender whose Commitment is not being increased; provided,
however, that the consent of each of the LC Issuers shall be required to such
Lender Supplement (which consent may be given or withheld in the sole discretion
of the LC Issuers). Upon the execution and delivery of such Lender Supplements
as provided above and the occurrence of the “Effective Date” specified therein,
and upon satisfaction of such other conditions as the Agent may reasonably
specify, the financial institutions that are extending new Commitments and the
Lenders that are increasing their Commitments (including, without limitation,
the Agent administering the reallocation of the Aggregate Outstanding Credit
Exposures ratably among the Lenders after giving effect to each such increase in
the Commitments, and the delivery of certificates, evidence of corporate
authority and legal opinions on behalf of the Borrower), this Agreement shall be
deemed to be amended accordingly.


SECTION 2.05    Repayment of Credit Extensions. The Borrower shall repay to the
Agent for the ratable account of the Lenders on the Termination Date the
Aggregate Outstanding Credit Exposures and all other unpaid Obligations.


SECTION 2.06    Interest on Revolving Credit Advances. (a) Scheduled Interest.
The Borrower shall pay interest on the unpaid principal amount of each Revolving
Credit Advance owing to each Lender from the date of such Revolving Credit
Advance until such principal amount shall be paid in full, at the following
rates per annum.


(i)Base Rate Advances. During such periods as such Revolving Credit Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the last Business Day of each
March, June, September and December during such periods and on the date such
Base Rate Advance shall be Converted or paid in full.


(ii)    Eurodollar Rate Advances. During such periods as such Revolving Credit
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Revolving Credit Advance to the sum of (x) the
Eurodollar Rate for such Interest Period for such Revolving Credit Advance plus
(y) the Applicable Margin in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day






--------------------------------------------------------------------------------




that occurs during such Interest Period every three months from the first day of
such Interest Period and on the date such Eurodollar Rate Advance shall be
Converted or paid in full.


(b)    Default Interest. (i) Upon the occurrence and during the continuance of
an Event of Default, (x) the Borrower shall pay interest on the unpaid principal
amount of each Revolving Credit Advance owing to each Lender, payable in arrears
on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Revolving Credit Advance pursuant to clause (a)(i) or (a)(ii) above and
(y) the LC Fee shall be increased by 2% per annum, and (ii) the Borrower shall
pay, to the fullest extent permitted by law, interest on the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above.


SECTION 2.07    Interest Rate Determination. (a) If, prior to the commencement
of any Interest Period for any Eurodollar Rate Advance the Agent determines
(which determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
or the LIBO Rate, as applicable for such Interest Period, the Agent shall
forthwith so notify the Borrower and the Lenders, whereupon (i) each Eurodollar
Rate Advance will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance, and (ii) the obligation of
the Lenders to make, or to Convert Revolving Credit Advances into, Eurodollar
Rate Advances shall be suspended until the Agent shall notify the Borrower and
the Lenders that the circumstances causing such suspension no longer exist.


(b)    If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that the Eurodollar Rate for any Interest Period for such
Eurodollar Rate Advances will not adequately reflect the cost to such Required
Lenders of making, funding or maintaining their respective Eurodollar Rate
Advances for such Interest Period, the Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders to
make, or to Convert Revolving Credit Advances into, Eurodollar Rate Advances
shall be suspended until the Agent shall notify the Borrower and the Lenders
that the circumstances causing such suspension no longer exist.


(c)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Eurodollar Rate Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.


(d)    On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Eurodollar Rate Advances
shall automatically Convert into Base Rate Advances.






--------------------------------------------------------------------------------




(e)    Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Revolving Credit Advances into,
Eurodollar Rate Advances shall be suspended.


(f)    If the Service is not available or a rate does not timely appear on the
Service:


(i)    the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,


(ii)    with respect to Eurodollar Rate Advances, each such Eurodollar Rate
Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance (or if such Advance is then a Base
Rate Advance, will continue as a Base Rate Advance), and


(iii)    the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Revolving Credit Advances into Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.


SECTION 2.08.    Optional Conversion of Revolving Credit Advances. The Borrower
may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.07 and
2.11(a), Convert all Revolving Credit Advances of one Type comprising the same
Borrowing into Revolving Credit Advances of the other Type (it being understood
that such Conversion of a Revolving Credit Advance or of its Interest Period
does not constitute a repayment or prepayment of such Revolving Credit Advance);
provided, however, that any Conversion of Eurodollar Rate Advances into Base
Rate Advances shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances, any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(b) and no Conversion of any Revolving Credit Advances shall
result in more separate Borrowings than permitted under Section 2.02(b). Each
such notice of a Conversion shall be substantially in the form of Exhibit H
hereto, and shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Revolving Credit Advances to be Converted, and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for each such Eurodollar Rate Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower.


SECTION 2.09.    Prepayments of Revolving Credit Advances. (a) Optional
Prepayment. The Borrower may on any Business Day, upon notice given to the Agent
substantially in the form of Exhibit I hereto, not later than 11:00 A.M. (New
York City time), (i) on the same day for Base Rate Advances and (ii) on the
third Business Day prior to the prepayment in the case of Eurodollar Rate
Advances stating the proposed date and aggregate principal amount of the
prepayment (and if such notice is given the Borrower shall) prepay the
outstanding principal amount of the Revolving Credit Advances comprising part of
the same Borrowing in whole or ratably in part, together with accrued interest
to the date of such prepayment on the principal amount prepaid; provided,
however, that (x) each partial






--------------------------------------------------------------------------------




prepayment shall be in an aggregate principal amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, or the remaining balance, if
less than $5,000,000, and (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c).
(b)    Mandatory Prepayment. The Borrower shall, upon five Business Days’ notice
from the Agent given at the request or with the consent of the Required Lenders,
pay to the Agent the Collateral Shortfall Amount at such time, which funds shall
be held in the Facility LC Collateral Account, and prepay the Aggregate
Outstanding Credit Exposures (other than the undrawn stated amount under all
Facility LCs outstanding at such time) plus all interest thereon and all other
amounts payable hereunder or under the Notes, in the event that any Person or
two or more Persons acting in concert shall have acquired beneficial ownership
(within the meaning of Rule 13d‑3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934), directly or indirectly, of Voting
Stock of the Borrower (or other securities convertible into such Voting Stock)
representing 30% or more of the combined voting power of all Voting Stock of the
Borrower. If at any time subsequent to the foregoing payment of the Collateral
Shortfall Amount, the Agent determines that the Collateral Shortfall Amount at
such time is greater than zero, the Agent may make demand on the Borrower to
pay, and the Borrower will, forthwith upon such demand and without any further
notice or act, pay to the Agent the Collateral Shortfall Amount at such time,
which funds shall be deposited in the Facility LC Collateral Account. The Agent
may at any time or from time to time after funds are deposited in the Facility
LC Collateral Account, apply such funds to the payment of the Obligations and
any other amounts as shall from time to time have become due and payable by the
Borrower to the Lenders or the LC Issuers under the Loan Documents. Neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account pursuant to this Section 2.09(b); provided, however, that after all of
the Obligations have been indefeasibly paid in full and the aggregate
Commitments have been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Agent to the Borrower or paid to
whomever may be legally entitled thereto at such time.


SECTION 2.10.    Increased Costs. (a) If, due to either (i) the introduction of
or any change in or in the interpretation of any law or regulation or (ii) the
compliance with any rule, guideline, requirement, directive or request from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be any increase in the cost to any Person of agreeing to make
or making, funding or maintaining Revolving Credit Advances or participating in
any Facility LC hereunder, including as a result of any tax, levy, impost,
deduction, fee, assessment, duty, charge or withholding, and all liabilities
with respect thereto, imposed on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, excluding for purposes of this Section 2.10 any
such increased costs resulting from Taxes, amounts excluded from Taxes pursuant
to Section 2.13, and Other Taxes, then the Borrower shall from time to time,
upon demand by such Person (with a copy of such demand to the Agent), pay to the
Agent on its own account or for the account of such Person, as applicable,
additional amounts sufficient to compensate such Person, for such increased
cost. A certificate as to the amount of such increased cost, submitted to the
Borrower and the Agent by such Person, shall be conclusive and binding for all
purposes, absent manifest error.






--------------------------------------------------------------------------------




(b)    If any Lender or LC Issuer determines that compliance with any law or
regulation or any rule, guideline, requirement, directive or request from any
central bank or other Governmental Authority (whether or not having the force of
law) affects or would affect the amount of capital or liquidity required or
expected to be maintained by such Lender or such LC Issuer or any corporation
controlling such Lender or such LC Issuer, as applicable, and that the amount of
such capital or liquidity is increased by or based upon the existence of such
Lender’s commitment to lend hereunder or to participate in Facility LCs
hereunder and other commitments of this type or such LC Issuer’s issuance of
Facility LCs hereunder, then, upon demand by such Lender or such LC Issuer, as
applicable, (with a copy of such demand to the Agent), the Borrower shall pay to
the Agent for the account of such Lender or such LC Issuer, as applicable, from
time to time as specified by such Lender or such LC Issuer, as applicable,
additional amounts sufficient to compensate such Lender or such LC Issuer, as
applicable, or such corporation in the light of such circumstances, to the
extent that such Lender or such LC Issuer, as applicable, reasonably determines
such increase in capital or liquidity to be allocable to the existence of such
Lender’s commitment to lend hereunder or to participate in Facility LCs
hereunder or such LC Issuer’s agreement to issue Facility LCs hereunder. A
certificate as to such amounts submitted to the Borrower and the Agent by such
Lender or such LC Issuer, as applicable, shall be conclusive and binding for all
purposes, absent manifest error.


(c)    In the event that a Lender demands payment from the Borrower for amounts
owing pursuant to subsection (a) or (b) of this Section 2.10, the Borrower may,
upon payment of such amounts and subject to the requirements of Sections 8.04
and 8.07, substitute for such Lender another financial institution, which
financial institution shall be an Eligible Assignee and shall assume the
Commitments of such Lender and purchase the Outstanding Credit Exposures held by
such Lender in accordance with Section 8.07, provided, however, that (i) no
Default shall have occurred and be continuing, (ii) the Borrower shall have
satisfied all of its obligations in connection with the Loan Documents with
respect to such Lender, and (iii) if such assignee is not a Lender, (A) such
assignee is acceptable to the Agent and (B) the Borrower shall have paid the
Agent a $3,500 administrative fee.


(d)    If any Lender requests compensation under this Section 2.10, then such
Lender shall, if requested by the Borrower, use reasonable efforts to designate
a different Applicable Lending Office for funding or booking its Revolving
Credit Advances hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.10 in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(e)    For purposes of this Section 2.10, and notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, requirements, guidelines and directives thereunder or
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have been enacted,






--------------------------------------------------------------------------------




adopted and issued after the date hereof, regardless of the date enacted,
adopted, issued or implemented.


(f)    Failure or delay on the part of any Lender or LC Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such LC Issuer’s right to demand such compensation; provided that,
the Borrower shall not be required to compensate a Lender or LC Issuer pursuant
to this Section for any increased costs incurred more than 270 days prior to the
date that such Lender or such LC Issuer, as the case may be, notifies the
Borrower of the circumstances giving rise to such increased costs and of such
Lender’s or such LC Issuer’s intention to claim compensation therefor; provided
further that, if the circumstance giving rise to such increased costs is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.


SECTION 2.11.    Illegality.


(a)Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other Governmental Authority asserts that it is unlawful, for any Lender or
its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (i) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance or a Revolving Credit Advance that
bears interest at the rate set forth in Section 2.06(a)(i), as the case may be,
and (ii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Revolving Credit Advances into Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.


(b)If a Conversion occurs or the obligation of the Lenders to make Eurodollar
Rate Advances or to Convert Revolving Credit Advances into Eurodollar Rate
Advances is suspended, in each case, pursuant to Section 2.11(a), then the
Lender causing such Conversion and/or suspension shall use reasonable efforts to
designate a different Applicable Lending Office for funding or booking its
Revolving Credit Advances hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would reinstate the Lenders’
obligations to make Eurodollar Rate Advances and to Convert Revolving Credit
Advances into Eurodollar Rate Advances and (ii) would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.


SECTION 2.12.    Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes not later than 11:00 A.M. (New York City
time) on the day when due in U.S. dollars to the Agent at the Agent’s Account in
same day funds and without set off, deduction or counterclaim other than
deductions on account of taxes. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal, interest, Facility
Fees or LC Fees ratably (other than amounts payable pursuant to Section 2.10,
2.13 or 8.04(c)) to the Lenders and the LC Issuers, as applicable, for the
account of their






--------------------------------------------------------------------------------




respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender or LC Issuer to such Lender or LC Issuer
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Assumption and recording of the information contained therein in
the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Assumption, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
(b)    The Borrower hereby authorizes each Lender and each LC Issuer, if and to
the extent payment owed to such Lender or LC Issuer is not made when due
hereunder or under the Note held by such Lender or LC Issuer, to charge from
time to time against any or all of the Borrower’s accounts with such Lender or
LC Issuer any amount so due.


(c)    All computations of interest based on the Base Rate, when such
computations of the Base Rate are based on the Prime Rate, shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Base Rate (other than such computations of
the Base Rate that are based on the Prime Rate), of interest based on the
Eurodollar Rate, of the Facility Fees and of the LC Fees shall be made by the
Agent on the basis of a year of 360 days, in each case, for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest, such Facility Fees or such LC Fees are payable.
Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.


(d)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, Facility Fee or LC Fee, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.


(e)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Lenders or the LC Issuers hereunder
that the Borrower will not make such payment in full, the Agent may assume that
the Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender or LC Issuer, as applicable, on such due date an amount equal to the
amount then due such Lender or LC Issuer. If and to the extent the Borrower
shall not have so made such payment in full to the Agent, each Lender or LC
Issuer, as applicable, shall repay to the Agent forthwith on demand such amount
distributed to such Lender or LC Issuer together with interest thereon, for each
day from the date such amount is distributed to such Lender or LC Issuer until
the date such Lender or LC Issuer repays such amount to the Agent, at the
Federal Funds Rate.


SECTION 2.13.    Taxes. (a) Subject to the exclusions set forth below in this
Section 2.13(a) and, if applicable, compliance with Section 2.13(e), any and all
payments by the






--------------------------------------------------------------------------------




Borrower hereunder or under the Notes shall be made, in accordance with
Section 2.12, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, fees, assessments, duties, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender, each LC Issuer and the Agent, (i) any and all present or future
taxes, levies, imposts, deductions, fees, assessments, duties, charges or
withholdings imposed on its net income, and franchise taxes imposed on it in
lieu of net income taxes, (x) by the jurisdiction under the laws of which such
Lender, such LC Issuer or the Agent (as the case may be) is organized or any
political subdivision thereof and (y), in the case of each Lender and each LC
Issuer, by the jurisdiction of such Lender’s or such LC Issuer’s Applicable
Lending Office or any political subdivision thereof and (ii) any United States
withholding taxes imposed by FATCA (all such non‑excluded taxes, levies,
imposts, deductions, fees, assessments, duties, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). Notwithstanding the above, if the Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under any Note to any Lender, any LC Issuer or the Agent,
the Borrower will so deduct and (i) the sum payable shall be increased as may be
necessary so that after making all such deductions on account of Taxes
(including deductions on account of Taxes applicable to additional sums payable
under this Section 2.13) such Lender, such LC Issuer or the Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.
(b)    The Borrower agrees to pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or under the Notes or from the execution,
delivery or registration of this Agreement or the Notes (hereinafter referred to
as “Other Taxes”).


(c)    Without duplication of the Borrower’s payment obligations on account of
Taxes or Other Taxes pursuant to Sections 2.13(a) and (b), the Borrower shall
indemnify each Lender, each LC Issuer and the Agent for the full amount of Taxes
or Other Taxes (including, without limitation, any Taxes imposed by any
jurisdiction on amounts payable under this Section 2.13) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 30 days from the date such Lender,
such LC Issuer or the Agent (as the case may be) makes written demand therefor.


(d)    Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing payment thereof. In the case of any
payment hereunder or under the Notes by or on behalf of the Borrower through an
account or branch outside the United States or by or on behalf of the Borrower
by a payor that is not a United States person, if the Borrower determines that
no Taxes are payable in respect thereof, the Borrower shall furnish, or shall
cause such payor to furnish, to the Agent, at such address, an opinion of
counsel acceptable to the Agent stating that such payment is exempt from Taxes.
For purposes of this subsection (d) and subsection (e), the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.






--------------------------------------------------------------------------------




(e)    Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Assumption pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as requested in writing by the Borrower
(but only so long as such Lender remains lawfully able to do so), shall provide
each of the Agent and the Borrower with two original Internal Revenue Service
Form W-8BEN, W-8BEN-E or W-8ECI, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender is
exempt from United States withholding tax on payments pursuant to this Agreement
or the Notes. If any form or document referred to in this subsection (e)
requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service Form W-8BEN, W-8BEN-E or W-8ECI, that the Lender reasonably
considers to be confidential, the Lender shall give notice thereof to the
Borrower and shall not be obligated to include in such form or document such
confidential information; however, such a Lender will not be entitled to any
payment or indemnification on account of any Taxes imposed by the United States.


(f)    If a payment made to a Lender hereunder would be subject to United States
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


(g)    Notwithstanding any provision to the contrary in this Agreement, the
Borrower will not be obligated to make payments on account of or indemnify the
Lenders, the LC Issuers or the Agents for any present or future taxes, levies,
imposts, deductions, fees, assessments, duties, charges or withholdings, and all
liabilities with respect thereto, or any present or future stamp or other
documentary taxes or property taxes, charges or similar levies that are neither
Taxes nor Other Taxes except as may be required by Section 2.10.


(h)    For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.13(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under the first sentence of subsection (e) above), such Lender shall
not be entitled to indemnification under Section 2.13(a) or (c) with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender become subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes.






--------------------------------------------------------------------------------




(i)    In the event that a Lender demands payment from the Borrower for amounts
owing pursuant to subsection (a) or (b) of this Section 2.13, the Borrower may,
upon payment of such amounts and subject to the requirements of Sections 8.04
and 8.07, substitute for such Lender another financial institution, which
financial institution shall be an Eligible Assignee and shall assume the
Commitments of such Lender and purchase the Outstanding Credit Exposures held by
such Lender in accordance with Section 8.07, provided, however, that (i) no
Default shall have occurred and be continuing, (ii) the Borrower shall have
satisfied all of its obligations in connection with the Loan Documents with
respect to such Lender, and (iii) if such assignee is not a Lender, (A) such
assignee is acceptable to the Agent and (B) the Borrower shall have paid the
Agent a $3,500 administrative fee.


(j)    Notwithstanding any provision to the contrary in this Agreement, in the
event that a Lender that is not an Initial Lender and who purchased its interest
in this Agreement without the consent of the Borrower pursuant to Section
8.07(a), seeks (i) payment of additional amounts pursuant to Section 2.13(a),
(ii) payment of Other Taxes pursuant to Section 2.13(b), or (iii)
indemnification for Taxes or Other Taxes pursuant to Section 2.13(c), the amount
of any such payment or indemnification will be no greater than what it would
have been had the Initial Lender not transferred, assigned or sold its interest
in this Agreement.


(k)    If the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to this
Section 2.13, then such Lender shall use reasonable efforts to designate a
different Applicable Lending Office for funding or booking its Revolving Credit
Advances hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to this Section 2.13 in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.


(l)    Each Lender shall severally indemnify the Agent for any taxes, levies,
imposts, deductions, fees, assessments, duties, charges or withholdings, and all
liabilities with respect thereto, (but, in the case of any Taxes or Other Taxes,
only to the extent that the Borrower has not already indemnified the Agent for
such Taxes or Other Taxes and without limiting the obligation of the Borrower to
do so) attributable to such Lender that are paid or payable by the Agent in
connection with this Agreement and any reasonable expenses arising therefrom or
with respect thereto, whether or not such amounts were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.13(l) shall be paid within 30 days after the Agent delivers to
the applicable Lender a certificate stating the amount so paid or payable by the
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.
(m)    For purposes of determining withholding taxes imposed under the FATCA,
from and after the Effective Date, the Borrower and the Agent shall treat (and
the Lenders hereby authorize the Agent to treat) this Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).






--------------------------------------------------------------------------------




SECTION 2.14    Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set‑off,
or otherwise) on account of the Outstanding Credit Exposures owing to it (other
than pursuant to Section 2.10, 2.13 or 8.04(c)) in excess of its ratable share
of payments on account of the Aggregate Outstanding Credit Exposures obtained by
all of the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Aggregate Outstanding Credit Exposures owing to them
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.14 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set‑off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.


SECTION 2.15.    Use of Proceeds. The proceeds of the Revolving Credit Advances
shall be available and Facility LCs shall be issued hereunder (and the Borrower
agrees that it shall use such proceeds and Facility LCs) solely for general
corporate purposes of the Borrower and its Subsidiaries.


SECTION 2.16,    Facility LCs.


(a) Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby letters of credit denominated in U.S.
dollars for the account of the Borrower and for the benefit of the Borrower or
any Subsidiary of the Borrower (each, a “Facility LC”) and to renew, extend,
increase, decrease or otherwise modify each Facility LC (“Modify”, and each such
action a “Modification”), from time to time from and including the date of this
Agreement and prior to the Termination Date upon the request of the Borrower;
provided that immediately after each such Facility LC is issued or Modified, (i)
the aggregate amount of the outstanding LC Obligations plus the aggregate
amount, if any, by which the stated amount of all outstanding Facility LCs may
by their terms or the terms of any Facility LC Applications be automatically
increased shall not exceed $500,000,000 (the “LC Commitment”), (ii) the
Aggregate Outstanding Credit Exposures shall not exceed the aggregate of all the
Commitments and (iii) the aggregate stated amount of all outstanding Facility
LCs issued by such LC Issuer shall not exceed $50,000,000, as such amount may be
increased or decreased from time to time with the written consent of the
Borrower, the Agent and each LC Issuer (provided that any increase in such
amount with respect to any LC Issuer shall only require the consent of the
Borrower and such LC Issuer). No Facility LC shall have an expiry date later
than the earlier of (x) the fifth Business Day prior to the Termination Date and
(y) one year after its issuance; provided that any Facility LC with a one-year
term may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referenced in clause (x) above).
Subject to the terms and conditions hereof (other than the notice required
pursuant to Section 2.16(c) below, which shall be deemed satisfied by the
attached Schedule II),






--------------------------------------------------------------------------------




from and after the Effective Date, each of the letters of credit identified in
Schedule II hereto (the “Existing Letters of Credit”) and issued for the account
of the Borrower or for the account of any Subsidiary of the Borrower shall be
deemed to be Facility LCs issued pursuant to this Agreement, and any reference
in this Agreement to the “issuance” of a Facility LC (or “issue” or other
references to forms of such verb in this context) shall include the deemed
issuance provided hereby.
(b)    Participations. Upon the issuance or Modification by any LC Issuer of a
Facility LC in accordance with this Section 2.16 (including, from and after the
Effective Date, each of the Existing Letters of Credit), any LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from any LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.
(c)    Notice. Subject to Section 2.16(a), the Borrower shall give any LC Issuer
and the Agent notice prior to 11:00 a.m. (New York City time) at least five
Business Days prior to the proposed date of issuance or Modification of each
Facility LC by delivery of a Facility LC Application together with agreed-upon
draft language for such Facility LC reasonably acceptable to the applicable LC
Issuer, and specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. Upon receipt of such notice, the Agent shall promptly
notify each Lender of the contents thereof and of the amount of such Lender’s
participation in such proposed Facility LC. The issuance or Modification by any
LC Issuer of any Facility LC shall, in addition to the conditions precedent set
forth in Article III (the satisfaction of which such LC Issuer shall have no
duty to ascertain), be subject to the conditions precedent that such Facility LC
shall be satisfactory to such LC Issuer and that the Borrower shall have
executed and delivered such application agreement and/or such other instruments
and agreements relating to such Facility LC as such LC Issuer shall have
reasonably requested (each, a “Facility LC Application”). In the event of any
conflict between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.
(d)    Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Agent and the Agent shall promptly
notify the Borrower and each other Lender as to the amount to be paid by such LC
Issuer as a result of such demand and the proposed payment date (the “LC Payment
Date”). The responsibility of such LC Issuer to the Borrower and each Lender
shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC. Each LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs issued by such LC Issuer as it does with
respect to letters of credit in which no participations are granted, it being
understood that each Lender shall be unconditionally and irrevocably liable
without regard to the occurrence of any Default or any condition precedent
whatsoever to reimburse such LC Issuer on demand for (i) such Lender’s Pro Rata
Share of the amount of each payment made by such LC Issuer under each Facility
LC issued by such LC Issuer to the extent such amount is not






--------------------------------------------------------------------------------




reimbursed by the Borrower pursuant to Section 2.16(e) below, plus (ii) interest
on the foregoing amount to be reimbursed by such Lender, for each day from the
date of such LC Issuer’s demand for such reimbursement (or, if such demand is
made after 11:00 a.m. (New York City time) on such date, from the next
succeeding Business Day) to the date on which such Lender pays the amount to be
reimbursed by it, at a rate of interest per annum equal to the Federal Funds
Rate for the first three days and, thereafter, at a rate of interest equal to
the rate applicable to Eurodollar Rate Advances.
(e)    Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC issued by such LC Issuer, without presentment,
demand, protest or other formalities of any kind; provided that neither the
Borrower nor any Lender shall hereby be precluded from asserting any claim for
direct (but not consequential) damages suffered by the Borrower or such Lender
to the extent, but only to the extent, caused by (i) the willful misconduct or
gross negligence as determined in a final, non-appealable judgment by a court of
competent jurisdiction of such LC Issuer in determining whether a request
presented under any Facility LC issued by it complied with the terms of such
Facility LC or (ii) such LC Issuer’s failure to pay under any Facility LC issued
by it after the presentation to it of a request strictly complying with the
terms and conditions of such Facility LC. All such amounts paid by such LC
Issuer and remaining unpaid by the Borrower shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to (x) the rate
applicable to Base Rate Advances for such day if such day falls on or before the
applicable LC Payment Date and (y) the sum of 2% plus the rate applicable to
Base Rate Advances for such day if such day falls after such LC Payment Date.
Each LC Issuer will pay to each Lender ratably in accordance with its Pro Rata
Share all amounts received by it from the Borrower for application in payment,
in whole or in part, of the Reimbursement Obligation in respect of any Facility
LC issued by such LC Issuer, but only to the extent such Lender has made payment
to such LC Issuer in respect of such Facility LC pursuant to Section 2.16(d).
Subject to the terms and conditions of this Agreement (including without
limitation the submission of a Notice of Borrowing in compliance with Section
2.02(a) and the satisfaction of the applicable conditions precedent set forth in
Section 3.02), the Borrower may request a Revolving Credit Advance hereunder for
the purpose of satisfying any Reimbursement Obligation.
(f)    Obligations Absolute. The Borrower’s obligations under this Section 2.16
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrower’s Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, any of its Affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuers shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower






--------------------------------------------------------------------------------




agrees that any action taken or omitted by any LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct as determined in a final,
non-appealable judgment by a court of competent jurisdiction, shall be binding
upon the Borrower and shall not put any LC Issuer or any Lender under any
liability to the Borrower. Nothing in this Section 2.16(f) is intended to limit
the right of the Borrower to make a claim against any LC Issuer for damages as
contemplated by the proviso to the first sentence of Section 2.16(e).
(g)    Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.16, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC. No LC
Issuer shall have any obligation to issue any Facility LC if (i) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain such LC Issuer from issuing such Facility
LC, or any applicable law or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over such LC
Issuer shall prohibit, or request that such LC Issuer refrain from, the issuance
of letters of credit generally or such Facility LC in particular or shall impose
upon such LC Issuer with respect to such Facility LC any restriction, reserve or
capital or liquidity requirement (for which such LC Issuer is not otherwise
compensated hereunder) not in effect on the Effective Date, or shall impose upon
such LC Issuer any unreimbursed loss, cost or expense which was not applicable
on the Effective Date and which such LC Issuer in good faith deems material to
it, or (ii) the issuance of such Facility LC would violate one or more policies
of such LC Issuer applicable to letters of credit generally.
(h)    Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify each LC Issuer, its Affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct as determined in a final, non-appealable judgment by a court of
competent jurisdiction or such LC Issuer’s failure to pay under any Facility LC
after the presentation to it of a request strictly complying with the terms and
conditions of the Facility LC) that such indemnitees may suffer or incur in
connection with this Section 2.16 or any action taken or omitted by such
indemnitees hereunder.






--------------------------------------------------------------------------------




(i)    Facility LC Collateral Account. The Borrower agrees that it will, upon
the request of the Agent or the Required Lenders and until the final expiration
date of any Facility LC and thereafter as long as any amount is payable to any
LC Issuer or the Lenders in respect of any Facility LC, maintain a special
collateral account pursuant to arrangements satisfactory to the Agent (the
“Facility LC Collateral Account”) at the Agent’s office at the address specified
pursuant to Section 8.02, in the name of the Borrower but under the sole
dominion and control of the Agent, for the benefit of the Lenders and in which
the Borrower shall have no interest other than as set forth in Section 2.09(b)
and Section 6.01. The Borrower hereby pledges, assigns and grants to the Agent,
on behalf of and for the ratable benefit of the Lenders and any LC Issuer, a
security interest in all of the Borrower’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Agent will invest any funds on deposit from time to time in
the Facility LC Collateral Account in certificates of deposit of the Agent
having a maturity not exceeding 30 days. Nothing in this Section 2.16(i) shall
either obligate the Agent to require the Borrower to deposit any funds in the
Facility LC Collateral Account or limit the right of the Agent to release any
funds held in the Facility LC Collateral Account in each case other than as
required by Section 2.09(b) or Section 6.01.
(j)    Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.    
(k) LC Issuer Agreements.  Unless otherwise requested by the Agent, each LC
Issuer shall report in writing to the Agent (i) promptly following the end of
each calendar month, the aggregate amount of Facility LCs issued by it and
outstanding at the end of such month, (ii) on or prior to each Business Day on
which such LC Issuer expects to issue, amend, renew or extend any Facility LC,
the date of such issuance, amendment, renewal or extension, and the aggregate
face amount of the Facility LC to be issued, amended, renewed or extended by it
and outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such LC Issuer shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Facility LC to occur
without first obtaining written confirmation from the Agent that it is then
permitted under this Agreement, (iii) on each Business Day on which such LC
Issuer makes any payment under any Facility LC, the date of such payment under
such Facility LC and the amount of such payment, (iv) on any Business Day on
which the Borrower fails to reimburse any payment under any Facility LC required
to be reimbursed to such LC Issuer on such day, the date of such failure and the
amount of such payment and (v) on any other Business Day, such other information
as the Agent shall reasonably request.


SECTION 2.17.    Noteless Agreement; Evidence of Indebtedness.    


(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Credit Extension made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.






--------------------------------------------------------------------------------




(b)    The Agent shall also maintain accounts in which it will record (i) the
date and the amount of each Credit Extension made hereunder and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, (iii) the effective date and amount of each Assignment and Assumption
delivered to and accepted by it and the parties thereto pursuant to Section
8.07, (iv) the amount of any sum received by the Agent hereunder from the
Borrower and each Lender’s share thereof, (v) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, and (vi)
all other appropriate debits and credits as provided in this Agreement,
including, without limitation, all fees, charges, expenses and interest.


(c)    The entries maintained in the accounts maintained pursuant to clauses (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
obligations hereunder and under the Notes therein recorded; provided, however,
that the failure of the Agent or any Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay such obligations in accordance with their terms.


(d)    Any Lender may request that its Revolving Credit Advances be evidenced by
a promissory note representing its Revolving Credit Advances substantially in
the form of Exhibit A (each, a “Note”). In such event, the Borrower shall
prepare, execute and deliver to such Lender such Note payable to the order of
such Lender. Thereafter, the Revolving Credit Advances evidenced by each such
Note and interest thereon shall at all times (including after any assignment
pursuant to Section 8.07) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 8.07,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Revolving Credit Advances once
again be evidenced as described in clauses (a) and (b) above.


SECTION 2.18.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.03(a);


(b)the Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 8.01, other than those which require the consent of all
Lenders or of each affected Lender);


(c)if any LC Obligations exist at the time such Lender becomes a Defaulting
Lender, then:


(i)    so long as no Default or Event of Default has occurred and is continuing,
all or any part of the LC Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Shares but
only to the extent the sum of all non-Defaulting Lenders’ LC Obligations plus
such Defaulting Lender’s LC






--------------------------------------------------------------------------------




Obligations does not exceed the total of all non-Defaulting Lenders’ Commitments
and the sum of all non-Defaulting Lenders’ Outstanding Credit Exposure plus such
Defaulting Lender’s LC Obligations does not exceed the total of all
non-Defaulting Lenders’ Commitments;


(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent, cash collateralize for the benefit of the LC Issuers only
the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) by depositing funds in the Facility LC Collateral Account for so long
as such LC Obligations are outstanding;


(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Obligations pursuant to clause (ii) above, the Borrower shall not be
required to pay any Facility Fees or LC Fees with respect to such Defaulting
Lender’s LC Obligations during the period such Defaulting Lender’s LC
Obligations are cash collateralized;


(iv)    if the LC Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the LC Fees payable to the Lenders pursuant
to Section 2.03(c) shall be adjusted in accordance with such non-Defaulting
Lenders’ Pro Rata Shares; and


(v)    if all or any portion of such Defaulting Lender’s LC Obligations is
neither cash collateralized nor reallocated pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the LC Issuers or
any Lender hereunder, all Facility Fees that otherwise would have been payable
to such Defaulting Lender pursuant to Section 2.03(a) (solely with respect to
the portion of such Defaulting Lender’s Commitment that was utilized by such LC
Obligations) and LC Fees payable to such Defaulting Lender pursuant to Section
2.03(c) with respect to such Defaulting Lender’s LC Obligations shall be payable
to the LC Issuers until such LC Obligations are cash collateralized and/or
reallocated;


(d)    so long as such Lender is a Defaulting Lender, no LC Issuer shall be
required to issue or Modify any Facility LC, unless it is satisfied that the
related exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.18(c), and participating interests in any such newly issued or
Modified Facility LC shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.18(c)(i) (and Defaulting Lenders shall not participate
therein);


(e)    the Borrower may, subject to the requirements of Sections 8.04 and 8.07,
substitute for such Defaulting Lender another financial institution, which
financial institution shall be an Eligible Assignee and shall assume the
Commitments of such Defaulting Lender and purchase the Outstanding Credit
Exposures held by such Defaulting Lender in accordance with Section 8.07;
provided, however, that (i) no Default shall have occurred and be continuing,
(ii) the Borrower shall have satisfied all of its obligations in connection with
the Loan Documents with respect to such Defaulting Lender, and (iii) if such
assignee is not a Lender,






--------------------------------------------------------------------------------




(A) such assignee is acceptable to the Agent and (B) the Borrower shall have
paid the Agent a $3,500 administrative fee;


(f)    to the extent the Agent receives any payments or other amounts for the
account of a Defaulting Lender under the Loan Documents, such Defaulting Lender
shall be deemed to have requested that the Agent use such payment or other
amount to fulfill such Defaulting Lender’s previously unsatisfied obligations to
fund a Revolving Credit Advance or any other unfunded payment obligation of such
Defaulting Lender under Section 2.02(d), 2.12(e), 2.16(d) or 7.05;


(g)    no Lender shall be deemed to have consented to increase its Commitment
pursuant to Section 2.04(c) unless that Lender shall have affirmatively given
consent in accordance with that Section; and


(h)    for the avoidance of doubt, the Borrower shall retain and reserve its
other rights and remedies respecting each Defaulting Lender.


If (i) a Bankruptcy Event with respect to a parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
any LC Issuer has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, such LC Issuer shall not be required to Modify
any Facility LC, unless such LC Issuer shall have entered into arrangements with
the Borrower or such Lender, reasonably satisfactory to such LC Issuer to
defease any risk to it in respect of such Lender hereunder.
In the event that the Agent, the Borrower and the LC Issuers each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the LC Obligations shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par on a ratable basis such of the Outstanding Credit Exposures of
the other Lenders as the Agent shall determine may be necessary in order for
such Lender to hold such Outstanding Credit Exposures in accordance with its Pro
Rata Share, whereupon such Lender shall cease to be a Defaulting Lender. For the
purposes of clarity, in the event any Defaulting Lender is reinstated as a
non-Defaulting Lender in accordance with the terms hereof (i) no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender, and (ii)
except to the extent otherwise expressly agreed by the affected parties, such
reinstatement shall not constitute a waiver or release of any claim of any party
hereunder arising from such Lender having been a Defaulting Lender.
SECTION 2.19.    Extension of Termination Date.


(a)The Borrower may at any time and from time to time not more than sixty (60)
days and not less than thirty (30) days prior to any anniversary of the
Effective Date (other than the Termination Date), by notice to the Agent (who
shall promptly notify the Lenders), request that each Lender extend (each such
date on which an extension occurs, an “Extension Date”) such Lender’s
Termination Date to the date that is one year after the Termination Date then in
effect for such Lender (the “Existing Termination Date”).






--------------------------------------------------------------------------------




(b)    Each Lender, acting in its sole and individual discretion, shall, by
notice to the Agent given not later than the date that is ten (10) Business Days
after the date on which the Agent received the Borrower’s extension request (the
“Lender Notice Date”), advise the Agent whether or not such Lender agrees to
such extension (each Lender that determines to so extend its Termination Date,
an “Extending Lender”). Each Lender that determines not to so extend its
Termination Date (a “Non-Extending Lender”) shall notify the Agent of such fact
promptly after such determination (but in any event no later than the Lender
Notice Date), and any Lender that does not so advise the Agent on or before the
Lender Notice Date shall be deemed to be a Non-Extending Lender. The election of
any Lender to agree to such extension shall not obligate any other Lender to so
agree, and it is understood and agreed that no Lender shall have any obligation
whatsoever to agree to any request made by the Borrower for extension of the
Termination Date.


(c)    The Agent shall promptly notify the Borrower of each Lender’s
determination under this Section.


(d)    The Borrower shall have the right, but shall not be obligated, on or
before the applicable Termination Date for any Non-Extending Lender to replace
such Non-Extending Lender with, and add as “Lenders” under this Agreement in
place thereof, one or more financial institutions that are not Ineligible
Institutions (each, an “Additional Commitment Lender”) approved by the Agent and
the LC Issuers in accordance with the procedures provided in Section 2.10(c),
each of which Additional Commitment Lenders shall have entered into an
Assignment and Assumption (in accordance with and subject to the restrictions
contained in Section 8.07, with the Borrower obligated to pay any applicable
processing or recordation fee; provided, that the Agent may, in its sole
discretion, elect to waive the $3,500 processing and recordation fee in
connection therewith) with such Non-Extending Lender, pursuant to which such
Additional Commitment Lenders shall, effective on or before the applicable
Termination Date for such Non-Extending Lender, assume a Commitment (and, if any
such Additional Commitment Lender is already a Lender, its Commitment shall be
in addition to such Lender’s Commitment hereunder on such date). Prior to any
Non-Extending Lender being replaced by one or more Additional Commitment Lenders
pursuant hereto, such Non-Extending Lender may elect, in its sole discretion, by
giving irrevocable notice thereof to the Agent and the Borrower (which notice
shall set forth such Lender’s new Termination Date), to become an Extending
Lender. The Agent may effect such amendments to this Agreement as are reasonably
necessary to provide solely for any such extensions with the consent of the
Borrower but without the consent of any other Lenders.


(e)    If (and only if) the total of the Commitments of the Lenders that have
agreed to extend their Termination Date and the new or increased Commitments of
any Additional Commitment Lenders is more than 50% of the aggregate amount of
the Commitments in effect immediately prior to the applicable Extension Date,
then, effective as of the applicable Extension Date, the Termination Date of
each Extending Lender and of each Additional Commitment Lender shall be extended
to the date that is one year after the then Existing Termination Date (except
that, if such date is not a Business Day, such Termination Date as so extended
shall be the immediately preceding Business Day) and each Additional Commitment
Lender shall thereupon become a “Lender” for all purposes of this Agreement and
shall be bound by the provisions of this Agreement as a Lender hereunder and
shall have the obligations of a Lender






--------------------------------------------------------------------------------




hereunder. For purposes of clarity, it is acknowledged and agreed that the
Termination Date on any date of determination shall not be a date more than five
(5) years after such date of determination, whether such determination is made
before or after giving effect to any extension request made hereunder.


(f)    Notwithstanding the foregoing, (x) no more than two (2) extensions of the
Termination Date shall be permitted hereunder and (y) any extension of any
Termination Date pursuant to this Section 2.19 shall not be effective with
respect to any Extending Lender unless:


(i)    no Default or Event of Default shall have occurred and be continuing on
the applicable Extension Date and immediately after giving effect thereto;
(ii)    the representations and warranties of the Borrower set forth in this
Agreement are true and correct on and as of the applicable Extension Date and
after giving effect thereto, as though made on and as of such date (or to the
extent that such representations and warranties specifically refer to an earlier
date, as of such earlier date); and
(iii)    the Agent shall have received a certificate dated as of the applicable
Extension Date from the Borrower signed by an authorized officer of the Borrower
(A) certifying the accuracy of the foregoing clauses (i) and (ii) and (B)
certifying and attaching the resolutions adopted by the Borrower approving or
consenting to such extension.
(g)    On the Termination Date of each Non-Extending Lender, (i) the Commitment
of each Non-Extending Lender shall automatically terminate and (ii) the Borrower
shall repay such Non-Extending Lender in accordance with Section 2.05 (and shall
pay to such Non-Extending Lender all of the other Obligations owing to it under
this Agreement) and after giving effect thereto shall prepay any Revolving Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 8.04(c)) to the extent necessary to keep outstanding Revolving Loans
ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date, and the Agent shall administer any necessary
reallocation of the Outstanding Credit Exposures (without regard to any minimum
borrowing, pro rata borrowing and/or pro rata payment requirements contained
elsewhere in this Agreement).


(h) This Section shall supersede any provisions in Section 2.14 or Section 8.01
to the contrary.
ARTICLE III.    CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS
SECTION 3.01.    Conditions Precedent to Effectiveness of this Agreement. This
Agreement shall become effective on and as of the date hereof (the “Effective
Date”), provided that the following conditions precedent have been satisfied on
such date:
    
(a)    There shall have occurred (i) no Material Adverse Change since December
31, 2014, except as shall have been disclosed or contemplated in the SEC
Reports, and (ii) no material adverse change in teh primary or secondary loan
syndication markets or capital markets






--------------------------------------------------------------------------------




generally that makes it impracticable to consummate the transactions
contemplated by the Loan Documents.


(b)    The Lenders shall have been given such access, as such Lenders have
reasonably requested, to the management, records, books of account, contracts
and properties of the Borrower and its Significant Subsidiaries as they shall
have requested.


(c)    All governmental and third party consents, authorizations and approvals
necessary in connection with the transactions contemplated hereby shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Agents that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated by the
Loan Documents.


(d)    The Borrower shall have notified each Lender and the Agent in writing as
to the proposed Effective Date.
    
(e)    The Borrower shall have paid all accrued fees and reasonable expenses due
and payable to the Agents, the Lenders and the Arrangers on or prior to the
Effective Date, including, to the extent invoiced, reimbursements or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.


(f)    Each of the Agent and the Lenders shall have received all documentation
and other information that it reasonably requested from the Borrower (such
request to be made not less than three (3) Business Days prior to the Effective
Date) in order to comply with its obligations under the applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “PATRIOT Act”).


(g)    On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate,
substantially in the form of Exhibit D hereto, signed on behalf of the Borrower
by a duly authorized Financial Officer of the Borrower, dated the Effective
Date, stating, among other things, that:


(i)The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and


(ii)No event has occurred and is continuing that constitutes a Default.


(h)    The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for any Notes requested by the Lenders) in sufficient copies for
each Lender:
    
(i)    Counterpart signature pages of this Agreement, executed by each of the
parties hereto.


(ii)    Notes, if any, to the order of each Lender requesting the issuance of a
Note as of the Effective Date pursuant to Section 2.17.






--------------------------------------------------------------------------------




(iii)    Certified copies of the resolutions of the Board of Directors of the
Borrower approving each Loan Document to which it is a party, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to each Loan Document to which it is a party.


(iv)    A certificate of the Corporate Secretary or an Assistant Corporate
Secretary of the Borrower certifying the names and true signatures of the
officers of the Borrower authorized to sign each Loan Document to which it is a
party and the other documents to be delivered hereunder or thereunder.


(v)    Favorable opinion letters of Patrick B. Carey, the Associate General
Counsel of the Borrower, and Hunton & Williams LLP, counsel to the Borrower,
substantially in the form of Exhibits E-1 and E-2, respectively, hereto.


SECTION 3.02.    Conditions Precedent to Each Credit Extension. The obligation
of each Lender or LC Issuer, as the case may be, to make a Credit Extension
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Credit Extension: (a) the following statements
shall be true (and each of the giving of the applicable Notice of Borrowing, the
acceptance by the Borrower of the proceeds of such Borrowing and the request for
the issuance, renewal, extension or increase of any Facility LC hereunder shall
constitute a representation and warranty by the Borrower that on the date of
such Credit Extension such statements are true):


(i)the representations and warranties contained in Section 4.01 are correct on
and as of the date of such Credit Extension, before and after giving effect to
such Credit Extension and to the application of the proceeds therefrom, as
though made on and as of such date; provided, that such condition shall not
apply to (x) the last sentence of Section 4.01(e) or (y) Section 4.01(f),


(ii)after giving effect to the application of the proceeds of all Credit
Extensions on such date (together with any other resources of the Borrower
applied together therewith), no event has occurred and is continuing, or would
result from such Credit Extension or from the application of the proceeds
therefrom, that constitutes a Default, and


(iii)the Borrower has not received notice from the Agent on or prior to the date
of such Credit Extension that a mandatory prepayment is required under Section
2.09(b) (other than any such notice that has been withdrawn in writing by the
Agent);


and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.
SECTION 3.03.    Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower,






--------------------------------------------------------------------------------




by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.


ARTICLE IV: REPRESENTATIONS AND WARRANTIES


SECTION 4.01.    Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:


(a)The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation.


(b)The execution, delivery and performance by the Borrower of the Loan Documents
to which it is a party, and the consummation of the transactions contemplated
hereby and thereby, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Borrower’s charter or by‑laws or (ii) law or any contractual restriction binding
on or affecting the Borrower.


(c)No consent, authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of any Loan Document to which it is a party.


(d)This Agreement has been, and each of the Notes when delivered hereunder will
have been, duly executed and delivered by the Borrower. This Agreement is, and
each of the Notes when delivered hereunder will be, the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
their respective terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors rights
generally.


(e)The Audited Statements of the Borrower, DTE Electric and DTE Gas, copies of
each of which have been furnished to each Lender, fairly present, in all
material respects, the Consolidated financial condition, results of operations
and cash flows of the relevant Persons and entities, as at the dates and for the
periods therein indicated, all in accordance with generally accepted accounting
principles consistently applied as in effect on the date of such Audited
Statements. Since December 31, 2014, there has been no Material Adverse Change,
except as shall have been disclosed or contemplated in the SEC Reports.


(f)There is no pending or threatened action, suit, investigation, litigation or
proceeding, including, without limitation, any Environmental Action, affecting
the Borrower or any of its Significant Subsidiaries before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect other than the matters disclosed or contemplated in the
SEC Reports (the “Disclosed Litigation”) or (ii) purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the transactions contemplated hereby, and there has been no adverse change in
the status or financial effect on the Borrower or any of its Significant
Subsidiaries, of the Disclosed Litigation from that disclosed or contemplated in
the SEC Reports that could be reasonably likely to have a Material Adverse
Effect.








--------------------------------------------------------------------------------




(g)    The operations and properties of the Borrower and each of the Significant
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past non-compliance with such Environmental
Laws and Environmental Permits has been resolved without ongoing material
obligations or costs, except as disclosed or contemplated in the SEC Reports,
and no circumstances exist that could be reasonably likely to (i) form the basis
of an Environmental Action against the Borrower or any of the Significant
Subsidiaries or any of their properties that could have a Material Adverse
Effect or (ii) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law that
could have a Material Adverse Effect.


(h)    No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan.


(i)    Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service, is complete and accurate and fairly presents the funding status
of such Plan, and since the date of such Schedule B there has been no material
adverse change in such funding status.


(j)    Neither the Borrower nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.


(k)    Neither the Borrower nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.


(l)    Except as set forth in the financial statements referred to in subsection
(e) above, the Borrower and its Subsidiaries have no material liability with
respect to “expected post retirement benefit obligations” within the meaning of
Statement of Financial Accounting Standards No. 106.


(m)    The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Credit Extension will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock; and after applying the proceeds of each Credit
Extension hereunder, margin stock (within the meaning of Regulation U issued by
the Board of Governors of the Federal Reserve System) constitutes less than
twenty-five percent (25%) of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale or pledge, or any other
restriction hereunder.


(n)    Neither the Borrower nor any of its Subsidiaries is, or after the making
of any Credit Extension or the application of the proceeds or repayment thereof,
or the consummation of any of the other transactions contemplated hereby, will
be, required to be registered as an “investment company”, or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company” (within the meaning of the Investment Company Act of 1940, as amended).






--------------------------------------------------------------------------------




(o)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure, in its reasonable judgment, compliance in all
material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions, and the Borrower, its Subsidiaries and
their respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary of
the Borrower or, to the knowledge of the Borrower or such Subsidiary, any of
their respective directors, officers or employees, or (b) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.


(p)    Neither the Borrower nor any Subsidiary of the Borrower (i) is under
investigation by any Governmental Authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities,
or any violation under any laws or regulations relating to money laundering or
terrorist financing, including the Bank Secrecy Act, 31 U.S.C. §§5311 et. seq.
(the “Anti-Money Laundering Laws”), (ii) has been assessed civil penalties under
any Anti-Money Laundering Laws, or (iii) has had any of its funds seized or
forfeited in an action under any Anti-Money Laundering Laws.
ARTICLE V: COVENANTS OF THE BORROWER


SECTION 5.01.    Affirmative Covenants. So long as any Outstanding Credit
Exposure shall remain unpaid or any Lender shall have any Commitment hereunder,
the Borrower will:


(a)Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA and Environmental Laws,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


(b)Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property that, if not paid, could be reasonably expected to result in a Material
Adverse Effect; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.


(c)Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar




--------------------------------------------------------------------------------




properties (including customary self-insurance) in the same general areas in
which the Borrower or such Subsidiary operates.


(d)    Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, rights (charter and statutory) and franchises; provided,
however, that the Borrower shall not be required to preserve any right or
franchise if the Board of Directors of the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower and that the loss thereof is not disadvantageous in
any material respect to the Borrower and its Subsidiaries taken as a whole or
the ability of the Borrower to meet its obligations hereunder.


(e)    Visitation Rights. At any reasonable time and from time to time, permit
the Agent or any of the Lenders or any agents or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, the Borrower and any of its Significant
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Significant Subsidiaries with any of their officers or directors
and with their independent certified public accountants.


(f)    Keeping of Books. Keep, and cause each of its Significant Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.


(g)    Maintenance of Properties, Etc. Subject to clause (d) above, maintain and
preserve, and cause each of its Significant Subsidiaries to maintain and
preserve, all of their respective properties that are used or useful in the
conduct of their respective businesses in good working order and condition,
ordinary wear and tear excepted.


(h)    Reporting Requirements. Furnish to the Agent (and the Agent shall use
commercially reasonable efforts to promptly furnish copies thereof to the
Lenders via IntraLinks or other similar password-protected restricted internet
site):


(i)as soon as available and in any event within 65 days after the end of each of
the first three quarters of each fiscal year of the Borrower, commencing with
the fiscal quarter ending March 31, 2015, Consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such quarter and
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter;


(ii)as soon as available and in any event within 115 days after the end of each
fiscal year of the Borrower, (A) to the extent provided to shareholders of the
Borrower, a copy of the annual report to such shareholders for such year for the
Borrower and its Consolidated Subsidiaries, (B) the Consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries as of the end of such fiscal
year and (C) the Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such fiscal year, in each case accompanied by
an opinion by PricewaterhouseCoopers LLP or any other independent public
accounting firms which (x) as of the date of this Agreement is




--------------------------------------------------------------------------------




one of the “big four” accounting firms or (y) is reasonably acceptable to the
Required Lenders;


(iii)    together with the financial statements required under clauses (i) or
(ii) above, a compliance certificate in substantially the form of Exhibit F
signed by a Financial Officer of the Borrower showing the then current
information and calculations necessary to determine the Applicable Margin and
the Applicable Percentage and compliance with this Agreement and stating that no
Event of Default or Default exists, or if any Event of Default or Default
exists, stating the nature and status thereof;


(iv)    as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of a Financial Officer of the Borrower setting forth details of such Default and
the action that the Borrower has taken and proposes to take with respect
thereto;


(v)    reasonably promptly after the sending or filing thereof copies of all
reports and registration statements that the Borrower or any Subsidiary filed
with the Securities and Exchange Commission or any national securities exchange;


(vi)    such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request; and


(vii)    promptly, but within five (5) Business Days of such change, written
notice to the Agent of each change to the Borrower’s Moody’s Rating and S&P
Rating.
    
Information required to be delivered pursuant to clauses (i), (ii) or (v) above
shall be deemed to have been delivered on the date on which the Borrower has
posted such information on the Borrower’s website on the Internet at
www.dteenergy.com (or any successor or replacement website thereof), which
website includes an option to subscribe to a free service alerting subscribers
by email of new Securities and Exchange Commission filings at
http://phx.corporate-ir.net/phoenix.zhtml?c=68233&p=irol-alerts, or at
www.sec.gov or at another website identified in a notice to the Lenders and
accessible by the Lenders without charge.


(i)    Sanctions and Anti-Corruption Laws. Maintain in effect and enforce
policies and procedures designed to ensure, in its reasonable judgment,
compliance in all material respects by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions.


SECTION 5.02    Negative Covenants. At all times on and after the Effective Date
so long as any Outstanding Credit Exposure shall remain unpaid or any Lender
shall have any Commitment hereunder, the Borrower will not:


(a)Liens, Etc. Create or suffer to exist, or permit any Significant Subsidiary
to create or suffer to exist, any Lien on or with respect to any shares of any
class of equity securities (including, without limitation, Voting Stock) of any
Significant Subsidiary, whether such shares are now owned or hereafter acquired.






--------------------------------------------------------------------------------




(b)    Debt. Create, incur, assume or suffer to exist any Debt except (i) Debt
that is expressly or effectively pari passu with or expressly subordinated to
the Debt of the Borrower hereunder, (ii) Nonrecourse Debt or (iii) other Debt
incurred in the ordinary course of the Borrower’s business up to an aggregate
amount of $50,000,000.


(c)    Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any Significant Subsidiary to do
so, except that (i) any Significant Subsidiary may merge or consolidate with or
into any other Significant Subsidiary, (ii) any Significant Subsidiary may merge
into or dispose of assets to the Borrower, and (iii) the Borrower may merge or
consolidate with or into any other Person so long as the Borrower shall be the
surviving entity and has, after giving effect to such merger or consolidation,
senior unsecured Debt outstanding rated at least BBB- by S&P and Baa3 by
Moody’s; provided, in each case, that no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.


(d)    Change in Nature of Business. Make, or permit any of its Significant
Subsidiaries (including Enterprises and DTE Gas) to make, any material change in
the nature of its business as carried on the date hereof, other than as
disclosed or contemplated in the SEC Reports.


(e)    Accounting Changes. Make or permit any change in accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles; or permit any of its Subsidiaries to make or permit any
change in accounting policies or reporting practices if, as a result of such
change, the Borrower shall fail to maintain a system of accounting established
and administered in accordance with generally accepted accounting principles.


(f)    Sanctions and Anti-Corruption Laws. Request any Borrowing or other Credit
Extension, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or other Credit Extension
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
ARTICLE VI: EVENTS OF DEFAULT


SECTION 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:


(a)The Borrower shall fail to pay any principal of any Revolving Credit Advance
when the same becomes due and payable; or the Borrower shall fail to pay any
Reimbursement Obligation within one Business Day after the same becomes due and
payable; or the Borrower shall fail to pay any interest on any Outstanding
Credit Exposure or make any other payment of fees or other amounts payable under
this Agreement or any Note within three Business Days after the same becomes due
and payable; or






--------------------------------------------------------------------------------




(b)    Any representation or warranty made by the Borrower herein, by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or


(c)    (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.09(b), 2.18(c)(ii), 5.01(d), (e) or (h) or
5.02, or (ii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in any Loan Document on its part to be performed
or observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Agent or any Lender;
or


(d)    The Borrower or any of its Significant Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $50,000,000 in the aggregate (but
excluding Debt outstanding hereunder and Nonrecourse Debt) of the Borrower or
such Significant Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; or


(e)    The Borrower or any of its Significant Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Borrower
or any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Significant Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or


(f)    Any judgment or order for the payment of money, individually or in the
aggregate, in excess of $50,000,000 shall be rendered against the Borrower or
any of its Significant Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or






--------------------------------------------------------------------------------




(g)    The Borrower shall at any time cease to hold directly or indirectly 100%
of the Voting Stock of DTE Electric and DTE Gas; or


(h)    The Borrower or any of its ERISA Affiliates shall incur, or, in the
reasonable opinion of the Required Lenders, shall be reasonably likely to incur
liability in excess of $50,000,000 individually or in the aggregate as a result
of one or more of the following: (i) the occurrence of any ERISA Event; (ii) the
partial or complete withdrawal of the Borrower or any of its ERISA Affiliates
from a Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or


(i)    The Borrower and its Subsidiaries, on a Consolidated basis, shall, as of
the last day of any fiscal quarter of the Borrower, have a ratio of (a) Total
Funded Debt to (b) Capitalization in excess of .65:1; provided that for purposes
of calculating the foregoing ratio as of the last day of any fiscal quarter
other than any fiscal quarter ending on June 30, “Total Funded Debt” for
purposes of clauses (a) and (b) above shall be calculated exclusive of all
Excluded Short-Term Debt outstanding as of such date; or


(j)    Any provision of any of the Loan Documents after delivery thereof
pursuant to Section 3.01 shall for any reason cease to be valid and binding on
or enforceable against the Borrower, or the Borrower shall so state in writing;


then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender and each LC Issuer to make Credit Extensions to be
terminated, whereupon the same shall forthwith terminate, (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, declare the Aggregate Outstanding Credit Exposures (other than the
undrawn stated amount under all Facility LCs outstanding at such time), all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Aggregate Outstanding Credit Exposures
(other than the undrawn stated amount under all Facility LCs outstanding at such
time), all such interest and all such amounts shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower and (iii) shall at the
request, or may with the consent, of the Required Lenders upon notice to the
Borrower and in addition to the continuing right to demand payment of all
amounts payable under this Agreement, make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender
and each LC Issuer to make Credit Extensions shall automatically be terminated,
(B) the Aggregate Outstanding Credit Exposures (other than the undrawn stated
amount under all Facility LCs outstanding at such time), all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower, and (C) the Borrower shall pay to the Agent
the Collateral Shortfall Amount, which funds shall be held in the Facility LC
Collateral Account. If at any time while any Default is continuing, the Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Agent may make demand on the Borrower to pay, and the Borrower will,
forthwith upon such




--------------------------------------------------------------------------------




demand and without any further notice or act, pay to the Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account. The Agent may at any time or from time to time after funds are
deposited in the Facility LC Collateral Account, apply such funds to the payment
of the Obligations and any other amounts as shall from time to time have become
due and payable by the Borrower to the Lenders or the LC Issuers under the Loan
Documents. At any time while any Default is continuing, neither the Borrower nor
any Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations have been indefeasibly paid in full and the aggregate
Commitments have been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Agent to the Borrower or paid to
whomever may be legally entitled thereto at such time.
ARTICLE VII: THE AGENT


SECTION 7.01.    Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Outstanding Credit Exposures), the Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders (or all of the Lenders to the
extent required by the terms of this Agreement), and such instructions shall be
binding upon all Lenders and all holders of Outstanding Credit Exposures;
provided, however, that the Agent shall not be required to take any action that
exposes the Agent to personal liability or that is contrary to this Agreement or
applicable law. The Agent agrees to give to each Lender prompt notice of each
notice given to it by the Borrower pursuant to the terms of this Agreement.


SECTION 7.02    Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct as determined
in a final, non-appealable judgment by a court of competent jurisdiction.
Without limitation of the generality of the foregoing, the Agent: (i) may treat
the payee in respect of any Outstanding Credit Exposure as the owner thereof
until the Agent receives and accepts an Assignment and Assumption entered into
by the Lender that is the payee in respect of such Outstanding Credit Exposure,
as assignor, and an Eligible Assignee, as assignee, as provided in Section 8.07;
(ii) may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iv) shall not have any duty
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions of this Agreement on the part of the Borrower or
to inspect the property (including the books and records) of the Borrower;
(v) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value




--------------------------------------------------------------------------------




of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier,
telegram or telex) believed by it to be genuine and signed or sent by the proper
party or parties.


SECTION 7.03.    Citibank and Affiliates. With respect to its Commitment, the
Credit Extensions made by it and any Note issued to it, Citibank shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Agent; and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated, include Citibank in its individual
capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders.


SECTION 7.04.    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.


SECTION 7.05    Indemnification. The Lenders agree to indemnify the Agent (to
the extent not reimbursed by the Borrower), solely in its capacity as Agent
hereunder, ratably according to the respective principal amounts of their
respective Outstanding Credit Exposures (or if the Aggregate Outstanding Credit
Exposures are zero or if no Credit Extensions are owing to Persons that are not
Lenders, ratably according to the respective amounts of their Commitments), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of any Loan Document or any action
taken or omitted by the Agent under any Loan Document, provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent’s gross negligence or willful misconduct as determined
in a final, non-appealable judgment by a court of competent jurisdiction.
Without limitation of the foregoing, each Lender agrees to reimburse the Agent
promptly upon demand for its ratable share of any out‑of‑pocket expenses
(including reasonable counsel fees) incurred by the Agent, solely in its
capacity as Agent, in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, any Loan Document, to the extent that the
Agent is not reimbursed for such expenses by the Borrower.






--------------------------------------------------------------------------------




SECTION 7.06    Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation, then the retiring Agent may,
on behalf of the Lenders, appoint a successor Agent, which shall be a commercial
bank organized under the laws of the United States of America or of any State
thereof and having a combined capital and surplus of at least $500,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.


SECTION 7/07    Co-Syndication Agents and Documentation Agent. None of the
Lenders identified in this Agreement as a Co-Syndication Agent or a
Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to such Lenders as it makes
with respect to the Agent in Section 7.04.


ARTICLE VIII: MISCELLANEOUS


SECTION 8.01.    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders affected thereby, do any of the following:
(a) waive any of the conditions specified in Section 3.01, (b) increase the
Commitments of the Lenders or subject the Lenders to any additional obligations,
(c) reduce the principal of, or rate of interest on, the Outstanding Credit
Exposures or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the Outstanding Credit
Exposures or any fees or other amounts payable hereunder, (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Outstanding Credit Exposures, or the number of Lenders, that shall be required
for the Lenders or any of them to take any action hereunder (including, without
limitation, amending the definition of “Required Lenders”), (f) extend the
expiry date of any Facility LC to a date after the Termination Date or forgive
all or any portion of any Reimbursement Obligation, (g) alter the manner in
which payments or prepayments of principal, interest or other amounts hereunder
shall be applied or shared as among the Lenders or Types of Revolving Credit
Advances, (h) amend any provisions hereunder relating to the pro rata treatment
of the Lenders, or (i) amend this Section 8.01; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any Note; and provided further that
no amendment, waiver or consent shall, unless in writing and signed by the
applicable LC Issuer in addition to the Lenders






--------------------------------------------------------------------------------




required above to take such action, affect the rights and duties of such LC
Issuer under this Agreement or any Facility LC; and provided further that no
amendments, consents or waivers are required to effectuate the increases in
Commitments pursuant to Section 2.04(c) except as provided in such Section.
SECTION 8.02.    Notices, Etc.


(a)All notices and other communications provided for hereunder shall be in
writing or confirmed in writing (including telecopier communication) and mailed,
telecopied or delivered, if to the Borrower, at its address at One Energy Plaza,
Detroit, MI 48226, Attention: Treasurer; if to any LC Issuer or any Lender, at
its Domestic Lending Office; and if to the Agent, at its address at 1615 Brett
Road, OPS 3 New Castle, Delaware 19720, Attention: Thomas Schmitt (E-mail:
global.loans.support@citi.com (CC: Thomas.schmitt@citi.com); Fax: 212-994-0961;
Tel: 302-894-6088), with a copy to Amit Vasani (E-mail: amit.vasani@citi.com;
Fax: 212-816-8098), 388 Greenwich Street, New York, New York 10013 and for
compliance reporting, at E-mail: oploanswebadmin@citi.com; or, as to the
Borrower or the Agent, at such other address as shall be designated by such
party in a written notice to the other parties and, as to each other party, at
such other address as shall be designated by such party in a written notice to
the Borrower and the Agent. All such notices and other communications (i) sent
by hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received or (ii) sent by telecopier
shall be deemed to have been given when sent, provided that if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next Business Day for the recipient.
Notwithstanding the foregoing, all such notices and communications to the Agent
pursuant to Article II, III or VII shall not be deemed to have been given until
received by the Agent. Delivery by telecopier of an executed counterpart of any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.


(b)(i) Except as otherwise provided in Section 5.01(h), the Borrower shall
provide to the Agent all information, documents and other materials that it is
obligated to furnish to the Agent pursuant to this Agreement and the other Loan
Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to a Notice of
Borrowing or other request for a new, or a conversion of an existing, Borrowing
or other Credit Extension (including any election of an interest rate or
Interest Period relating thereto), (ii) relates to the payment of any principal
or other amount due hereunder prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default hereunder or (iv) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Borrowing or other Credit Extension hereunder (all
such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Agent to oploanswebadmin@citigroup.com, or
such other electronic mail address as the Agent shall identify to the Borrower.
In addition, the Borrower shall continue to provide the Communications to the
Agent in the manner specified in this Agreement but only to the extent requested
by the Agent. The Borrower further agrees that the Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks, or a






--------------------------------------------------------------------------------




substantially similar electronic transmission system mutually agreeable to the
Agent and the Borrower (the “Platform”). Nothing in this Section 8.02(b) shall
prejudice the right of the Agent or any Lender to give any notice or other
communication pursuant hereto or to any other Loan Document in any other manner
specified herein or therein.


(ii)    The Agent agrees that the receipt of the Communications by the Agent at
its e-mail address set forth in clause (i) above shall constitute effective
delivery of the Communications to the Agent for purposes of each Loan Document.
The Borrower agrees that e-mail notice to it (at the address provided pursuant
to the next sentence and deemed delivered as provided in subclause (iii) below)
specifying that Communications have been posted to the Platform shall constitute
effective delivery of such Communications to it for purposes of the Loan
Documents. The Borrower agrees (A) to notify the Agent in writing (including by
electronic communication) from time to time to ensure that the Agent has on
record an effective e-mail address for the Borrower to which the foregoing
notices may be sent by electronic transmission and (B) that the foregoing
notices may be sent to such e-mail address. Each Lender agrees that e-mail
notice to it (at the address provided pursuant to the next sentence and deemed
delivered as provided in subclause (iii) below) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees (A) to notify the Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such e-mail address.


(iii)    Each party hereto agrees that any electronic communication referred to
in this clause (b) shall be deemed delivered upon the posting of a record of
such Communication as “sent” in the e-mail system of the sending party or, in
the case of any such Communication to the Agent or any Lender, upon the posting
of a record of such Communication as “received” in the e-mail system of the
Agent or such Lender; provided, however, that if such Communication is received
by the Agent or such Lender after the normal business hours of the Agent or such
Lender, such Communication shall be deemed delivered at the opening of business
on the next Business Day for the Agent or such Lender; provided, further, that
in the event that the Agent’s or such Lender’s e-mail system shall be
unavailable for receipt of any Communication, Borrower may deliver such
Communication to the Agent or such Lender in a manner mutually agreeable to the
Agent or such Lender, as applicable, and the Borrower.


(iv)    The parties hereto acknowledge and agree that the distribution of the
Communications and other material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES AS
FOLLOWS: (A) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”; (B) THE AGENT
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR
THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS; (C) NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE




--------------------------------------------------------------------------------




AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM; AND (D) IN
NO EVENT SHALL THE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


(v)    This clause (b) shall terminate on the date that neither Citibank nor any
of its Affiliates is the Agent under this Agreement.


SECTION 8.03.    No Waiver; Remedies. No failure on the part of any Lender or
the Agent to exercise, and no delay in exercising, any right hereunder or under
any Note shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.


SECTION 8.04.    Costs and Expenses; Damage Waiver. (a) The Borrower agrees to
pay on demand, upon presentation of a statement of account and absent manifest
error, all reasonable costs and reasonable expenses of the Agent in connection
with the preparation, execution, delivery, administration, modification and
amendment of the Loan Document and the other documents to be delivered hereunder
and thereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit
expenses, and (B) the reasonable fees and reasonable expenses of counsel for the
Agent with respect thereto and with respect to advising the Agent as to its
rights and responsibilities under the Loan Documents. The Borrower further
agrees to pay on demand (i) all reasonable out-of-pocket expenses incurred by
the LC Issuers in connection with the issuance or Modification of and draws
under Facility LCs, and (ii) all reasonable costs and reasonable expenses of the
Agent, each LC Issuer and the Lenders, if any (including, without limitation,
reasonable internal and external counsel fees and expenses, provided such fees
and expenses are not duplicative), in connection with the “workout”,
restructuring or enforcement (whether through negotiations, legal proceedings or
otherwise) of the Loan Documents and the other documents to be delivered
hereunder, including, without limitation, reasonable fees and expenses of
counsel for the Agent, each LC Issuer and each Lender in connection with the
enforcement of rights under this Section 8.04(a).


(b)    The Borrower agrees to indemnify, to the extent legally permissible, and
hold harmless the Agent, each LC Issuer and each Lender and each of their
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without




--------------------------------------------------------------------------------




limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of, or in connection with the preparation for
a defense of, any investigation, litigation or proceeding arising out of,
related to or in connection with (i) the Loan Documents, any Facility LC, any of
the transactions contemplated herein or therein or the actual or proposed use of
the proceeds of the Credit Extensions or (ii) the actual or alleged presence of
Hazardous Materials on any property of the Borrower or any of its Subsidiaries
or any Environmental Action relating in any way to the Borrower or any of its
Subsidiaries, in each case whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, shareholders or creditors
or an Indemnified Party or any other Person or any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated, except to the extent such claim, damage, loss, liability
or expense is found in a final, non‑appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct; provided that upon receipt of notice of any such matter by a
representative of the Agent, any LC Issuer or any Lender, as applicable, having
primary responsibility for the relationship between the Borrower and the Agent,
such LC Issuer or such Lender, as applicable, the Agent, such LC Issuer or such
Lender, as applicable, shall promptly notify the Borrower to the extent
permitted by applicable law. The Borrower shall have no liability for any
settlement effected without its prior written consent, which consent shall not
be unreasonably withheld or delayed. The Borrower also agrees not to assert any
claim against the Agent, any LC Issuer, any Lender, any of their Affiliates, or
any of their respective directors, officers, employees, attorneys and agents, on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Loan Documents, any Facility
LC, any of the transactions contemplated herein or therein or the actual or
proposed use of the proceeds of the Credit Extensions.


(c)    If any payment or reallocation of principal of, or Conversion of, any
Eurodollar Rate Advance is made by the Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Revolving
Credit Advance, as a result of a payment or Conversion pursuant to
Section 2.07(d) or (e), 2.09 or 2.11(a), acceleration of the maturity of the
Revolving Credit Advances pursuant to Section 6.01, or for any other reason, the
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Credit Extension.


(d)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.10, 2.13 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.


(e)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnified Party (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the internet), or (ii) on any theory of liability,




--------------------------------------------------------------------------------




for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, any of the transactions contemplated in any Loan Document,
any Revolving Credit Advance or Letter of Credit or the use of the proceeds
thereof.


(f)    To the extent permitted by applicable law, none of the Agent, the LC
Issuers or the Lenders shall assert, and each of the Agent, the LC Issuers and
the Lenders hereby waives, any claim against the Borrower on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, any of the transactions contemplated in any Loan
Document, any Revolving Credit Advance or Letter of Credit or the use of the
proceeds thereof; provided that, nothing contained in this paragraph shall limit
the Borrower’s reimbursement and indemnity obligations set forth in this Section
8.04. For the avoidance of doubt, all payments to which the Agent, the LC
Issuers and the Lenders are expressly entitled under this Agreement, including
without limitation amounts due under Sections 2.10, 2.11 and 2.13, if demanded
in accordance with the terms of this Agreement, shall be deemed direct and not
consequential damages.


SECTION 8.05.    Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Aggregate Outstanding Credit Exposures due and payable pursuant to
the provisions of Section 6.01, each Lender, each LC Issuer and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender, such LC Issuer or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under the Loan
Documents and any Note held by such Lender or such LC Issuer, whether or not
such Lender or such LC Issuer shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender and each
LC Issuer agrees promptly to notify the Borrower after any such set‑off and
application, provided that the failure to give such notice shall not affect the
validity of such set‑off and application. The rights of each Lender, each LC
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set‑off) that such Lender, such LC Issuer and their respective Affiliates may
have.


SECTION 8.06    Binding Effect. This Agreement shall become effective (other
than Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent, each
LC Issuer and each Lender and their respective successors and assigns, except
that the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders to any Person.








--------------------------------------------------------------------------------




SECTION 8.07.    Assignments, Designations and Participations. (a) Each Lender
may (i) with the prior consent of the Agent (which consent shall not be
unreasonably withheld or delayed, and which consent shall not be required in the
event of an assignment or grant pursuant to Sections 8.07(g) or (h) or an
assignment to any other Lender, an Affiliate of a Lender, or an Approved Fund),
(ii) for so long as no Default has occurred and is continuing, with the consent
of the Borrower (which consent shall not be unreasonably withheld or delayed and
provided, in any event, that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to Agent
within ten (10) days after having received notice thereof, and which consent
shall not be required in the event of an assignment or grant pursuant to
Sections 8.07(g) or (h) or an assignment to any other Lender, an Affiliate of a
Lender, or an Approved Fund), and (iii) with the prior consent of the LC Issuers
(which consent shall not be unreasonably withheld or delayed, and which consent
shall not be required in the event of an assignment or grant pursuant to Section
8.07(g) or (h)), assign to one or more Persons all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Outstanding Credit Exposures owed to it and any
Note or Notes held by it); provided, however, that (A) each such assignment
shall be of a constant, and not a varying, percentage of all rights and
obligations under this Agreement, (B) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender or an assignment
of all of a Lender’s rights and obligations under this Agreement, the amount of
the Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Assumption with
respect to such assignment) shall in no event be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof, (C) each such assignment
shall be to an Eligible Assignee, and (D) the parties to each such assignment
shall execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Assumption, together with any Note subject to such
assignment and a processing and recordation fee of $3,500, which fee may be
waived by the Agent in its sole discretion if such assignment is to an Affiliate
of the assigning Lender. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Assumption, (1) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Assumption, have the rights and obligations of a Lender
hereunder and (2) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Assumption, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).


(b)    By executing and delivering an Assignment and Assumption, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Assumption, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the




--------------------------------------------------------------------------------




Borrower of any of its obligations under this Agreement or any other instrument
or document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.


(c)    Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Assumption has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Assumption, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower. Within five Business Days after the Borrower’s receipt
of such notice, if requested by the applicable Lender, the Borrower, at its own
expense, shall execute and deliver to the Agent in exchange for the surrendered
Note a new Note to the order of such Eligible Assignee in an amount equal to the
Commitment assumed by it pursuant to such Assignment and Assumption and, if the
assigning Lender has retained a Commitment hereunder, if requested by such
assigning Lender, a new Note to the order of the assigning Lender in an amount
equal to the Commitment retained by it hereunder. Such new Note or Notes shall
be in an aggregate principal amount equal to the aggregate principal amount of
such surrendered Note or Notes, shall be dated the effective date of such
Assignment and Assumption and shall otherwise be in substantially the form of
Exhibit A hereto.


(d)    The Agent shall maintain at its address referred to in Section 8.02 a
copy of each Assignment and Assumption delivered to and accepted by it and a
register for the recordation of the names and addresses and Commitment of, and
principal amount of Outstanding Credit Exposure owing to, each Lender from time
to time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.


(e)     Each Lender may sell participations to one or more banks or other
entities, other than an Ineligible Institution, in or to all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment, the Outstanding Credit Exposure owing to it and
any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to




--------------------------------------------------------------------------------




the other parties hereto for the performance of such obligations, (iii) such
Lender shall remain the owner of such Credit Extensions for all purposes of this
Agreement, (iv) the Borrower, the Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (v) no participant under any
such participation shall have any right to approve any amendment or waiver of
any provision of this Agreement or any Note, or any consent to any departure by
the Borrower therefrom, except to the extent that such amendment, waiver or
consent would (A) reduce the principal of, or interest on, the Credit Extensions
or any fees or other amounts payable hereunder, or (B) increase the Commitments,
in each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Aggregate Outstanding
Credit Exposures or any fees or other amounts payable hereunder, in each case to
the extent subject to such participation. Each participant shall be entitled to
the benefits and subject to the exclusions, in each case, as if it were a
Lender, of Sections 2.10, 2.11(a) and 2.13 to the same extent as if it were a
Lender and had acquired its interest under this Agreement by an assignment made
pursuant to this Section 8.07, provided, however, that (i) such participant
complies with the requirements of Section 2.13(e) and (ii) in no event shall the
Borrower be obligated to make any payment with respect to such Sections that is
greater than the amount that the Borrower would have otherwise made had no
participations been sold under this Section 8.07(e) (it being understood that
the documentation required under Section 2.13(e) shall be delivered to the
participating Lender). Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in the obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such interest is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
(f)     Any Lender may, in connection with any assignment, designation or
participation or proposed assignment, designation or participation pursuant to
this Section 8.07, disclose to the assignee, designee or participant or proposed
assignee, designee or participant, any information relating to the Borrower
furnished to such Lender by or on behalf of the Borrower; provided that, prior
to any such disclosure, the assignee, designee or participant or proposed
assignee, designee or participant shall agree to preserve the confidentiality of
any Confidential Information relating to the Borrower received by it from such
Lender.
(g)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or a portion of its
rights under this Agreement (including, without limitation, the Outstanding
Credit Exposure owing to it and the Note or Notes held by it) in favor of any
Person (other than the Borrower or an Affiliate of the Borrower), including,
without limitation, any Federal Reserve Bank or any other central bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System,




--------------------------------------------------------------------------------




provided that no such security interest shall release such Lender from its
obligations hereunder or substitute any such other Person for such Lender as a
party hereto.
(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Designating Lender”) may grant to one or more special purpose funding vehicles
(each an “SPV”), identified as such in writing from time to time by the
Designating Lender to the Agent and the Borrower, the option to provide to the
Borrower all or any part of any Revolving Credit Advance that such Designating
Lender would otherwise be obligated to make to the Borrower or to participate in
any Facility LC pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPV to make any Revolving Credit Advance or
to participate in any Facility LC issued hereunder, (ii) if an SPV elects not to
exercise such option or otherwise fails to provide all or any part of such
Revolving Credit Advance, the Designating Lender shall be obligated to make such
Revolving Credit Advance pursuant to the terms hereof, (iii) the Designating
Lender shall remain liable for any indemnity or other payment obligation
(including, without limitation, pursuant to Section 2.16) with respect to its
Commitment hereunder and (iv) no SPV or Designating Lender shall be entitled to
receive any greater amount under this Agreement than the Designating Lender
would have been entitled to receive had the Designating Lender not otherwise
granted such SPV the option to provide any Revolving Credit Advance to the
Borrower. The making of a Revolving Credit Advance by an SPV hereunder and the
participation of an SPV in any Facility LC issued hereunder shall utilize the
Commitment of the Designating Lender to the same extent, and as if, such
Revolving Credit Advance or participation in such Facility LC were made by such
Designating Lender.
(i)    Each party hereto hereby acknowledges and agrees that no SPV shall have
the rights of a Lender hereunder, such rights being retained by the applicable
Designating Lender. Accordingly, and without limiting the foregoing, each party
hereby further acknowledges and agrees that no SPV shall have any voting rights
hereunder and that the voting rights attributable to any Credit Extension made
by an SPV shall be exercised only by the relevant Designating Lender and that
each Designating Lender shall serve as the administrative agent and
attorney-in-fact for its SPV and shall on behalf of its SPV receive any and all
payments made for the benefit of such SPV and take all actions hereunder to the
extent, if any, such SPV shall have any rights hereunder. No additional Note
shall be required to evidence the Credit Extensions or portion thereof made by
an SPV; and the related Designating Lender shall be deemed to hold its Note or
Notes, if any, as administrative agent for such SPV to the extent of the Credit
Extensions or portion thereof funded by such SPV. In addition, any payments for
the account of any SPV shall be paid to its Designating Lender as administrative
agent for such SPV.
(j)    Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or payment under this Agreement for which a Lender would otherwise be
liable so long as, and to the extent that, the related Designating Lender
provides such indemnity or makes such payment; provided, with respect to such
agreement by the Borrower that the related Designating Lender shall not be in
breach of its obligation to make Credit Extensions to the Borrower hereunder. In
furtherance of the foregoing, each party hereto hereby agrees (which agreements
shall survive the termination of this Agreement) that prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPV, it will not institute against, or
join any other person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of






--------------------------------------------------------------------------------




the United States or any State thereof; provided, with respect to such agreement
by the Borrower that the related Designating Lender shall not be in breach of
its obligation to make Credit Extensions to the Borrower hereunder.
Notwithstanding the foregoing, the Designating Lender unconditionally agrees to
indemnify the Borrower, the Agent and each Lender against all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be incurred
by or asserted against the Borrower, the Agent or such Lender, as the case may
be, in any way relating to or arising as a consequence of any such forbearance
or delay in the initiation of any such proceeding against its SPV.
(k)     In addition, notwithstanding anything to the contrary contained in
subsection 8.07(h), (i), (j) or (k) or otherwise in this Agreement, any SPV may
(i) at any time and without paying any processing fee therefor, assign or
participate all or a portion of its interest in any Outstanding Credit Exposure
to the Designating Lender or to any financial institutions providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Outstanding Credit Exposure and (ii) disclose on a
confidential basis any non-public information relating to its Outstanding Credit
Exposure to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancements to such SPV. Subsection
8.07(h), (i), (j) or (k) may not be amended without the written consent of any
Designating Lender affected thereby.
SECTION 8.08.    Confidentiality. Neither the Agent nor any LC Issuer or Lender
shall disclose any Confidential Information to any other Person without the
consent of the Borrower, other than (a) to the Agent’s, such LC Issuer’s or such
Lender’s Affiliates and their officers, directors, employees, agents and
advisors and, as contemplated by Section 8.07(f), to actual or prospective
assignees and participants, and then only on a confidential basis, (b) as
required by any law, rule or regulation or judicial process, (c) to any rating
agency when required by it, provided that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any
Confidential Information relating to the Borrower received by it from the Agent,
such LC Issuer or such Lender, (d) as requested or required by any state,
federal or foreign authority or examiner regulating banks, other financial
institutions or banking, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (f) on a confidential basis to any such LC
Issuer’s or Lender’s direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties, and (g) subject to an agreement containing provisions
substantially the same as those of this Section, (x) to any credit or financial
insurance provider in connection with the Borrower’s obligations hereunder, and
(y) to any Person that requires such Confidential Information in connection with
obtaining CUSIP-based identifiers.


EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION FURNISHED TO IT PURSUANT
TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
BORROWER AND  ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE




--------------------------------------------------------------------------------




PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE PROVIDED TO
THE AGENT A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
SECTION 8.09.    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.


SECTION 8.10.    Execution in Counterparts; Integration; Electronic Execution.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of this Agreement. This Agreement and any separate letter
agreement with respect to fees payable to the Agent or confidential information
(the latter of which shall apply solely to information provided prior to the
date hereof) constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Agreement
and the transactions contemplated hereby shall be deemed to include Electronic
Signatures (other than in connection with a written confirmation of a Notice of
Borrowing as set forth in Section 2.02), deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.


SECTION 8.11.    Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in the Borough of Manhattan in the county of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the Notes, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by




--------------------------------------------------------------------------------




law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction.


(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


SECTION 8.12.    Waiver of Jury Trial. Each of the Borrower, the Agent, the LC
Issuers and the Lenders hereby irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent, any LC Issuer or any Lender in the negotiation,
administration, performance or enforcement thereof.


SECTION 8.13.    USA Patriot Act Notification. The following notification is
provided to the Borrower pursuant to Section 326 of the PATRIOT Act:


IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, the Agent and the Lenders will
ask for the Borrower’s name, tax identification number, business address, and
other information that will allow the Agent and the Lenders to identify the
Borrower. The Agent and the Lenders may also ask to see the Borrower’s legal
organizational documents or other identifying documents.
SECTION 8.14.    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.


SECTION 8.15.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan Document
or any syndication of the credit facility provided hereunder), the Borrower
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Agreement provided by the Agents and the Arrangers are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Agents and the Arrangers, and each of their respective Affiliates,
on the other hand, (B) it has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) it is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby




--------------------------------------------------------------------------------




and by the other Loan Documents; (ii) (A) each of the Agents, the Arrangers and
the Borrower has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any other party hereto, any
Affiliates of any other party hereto, or any other Person and (B) none of the
Agents, the Arrangers or the Borrower has any obligation to each other or to
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents, the Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and none of the Agents or
the Arrangers has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Agents,
the Arrangers and the Borrower hereby waive and release any claims that they may
have against each other with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby. Each of the Agent and the Lenders acknowledges and agrees that it has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.


Remainder of Page Intentionally Blank






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
DTE ENERGY COMPANY
 
By /s/DAVID R. MURPHY    
Name: David R. Murphy
Title: Assistant Treasurer



Borrower’s FEIN: 38-3217752












































































--------------------------------------------------------------------------------




Lenders
 
CITIBANK, N.A., as Agent, as an LC Issuer and as a Lender
 
By: /s/RICHARD RIVERA
Name: Richard Rivera
Title: Vice President
 
 
JPMORGAN CHASE BANK, N.A., as an LC Issuer and as a Lender
 
By: /s/NANCY R. BARWIG
Name: Nancy R. Barwig
Title: Credit Risk Director
 
 
BARCLAYS BANK PLC, as an LC Issuer and as a Lender
 
By: /s/ANN E. SUTTON
Name: Anne E. Sutton
Title: Director
 
 
THE BANK OF NOVA SCOTIA, as an LC Issuer and as a Lender
 
By: /s/THANE RATTEW
Name: Thane Rattew
Title: Managing Director
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as an LC Issuer and as a Lender
 
By: /s/NICK SCHMIESING
Name: Nick Schmiesing
Title: Vice President



BANK OF AMERICA, N.A., as an LC Issuer and as a Lender
 
By: /s/DAVE STRICKERT
Name: Dave Strickert
Title: Managing Director
 
 
BNP PARIBAS, as a Lender
 
By: /s/THEODORE SHEEN
Name: Theodore Sheen
Title: Vice President
 
 





--------------------------------------------------------------------------------




BNP PARIBAS, as a Lender
 
By: /s/ROBERTO IMPEDUGLIA
Name: Roberto Impeduglia
Title: Vice President
 
 
FIFTH THIRD BANK, as a Lender
 
By: /s/RANDAL WOLFFIS
Name: Randal Wolffis
Title: Vice President
 
 
KEYBANK NATIONAL ASSOCIATION, as a Lender
 
By: /s/LISA A. RYDER
Name: Lisa A. Ryder
Title: Vice President
 
 
MIZUHO BANK, LTD, as a Lender
 
By: /s/LEON MO
Name: Leon Mo
Title: Authorized Signatory
 
MUFG UNION BANK, N.A. (f/k/a UNION BANK, N.A.), as a Lender
 
By: /s/JEFFREY FESENMAIER
Name: Jeffrey Fesenmaier
Title: Managing Director
 
 
TD BANK, N.A., as a Lender
 
By: /s/DAVID PERLMAN
Name: David Perlman
Title: Senior Vice President
 
 
THE BANK OF NEW YORK MELLON, as a Lender
 
By: /s/HUSSAM S. ALSAHLANI
Name: Hussam S. Alsahlani
Title: Vice President
 
 
UBS AG, STAMFORD BRANCH, as a Lender
 
By: /s/DARLENE ARIAS
Name: Darlene Arias
Title: Director
 





--------------------------------------------------------------------------------




By: /s/HOUSSEM DALY
Name: Houssem Daly
Title: Associate Director
 
 
COBANK, ACB, as a Lender
 
By: /s/JOHN H. KEMPER
Name: John H. Kemper
Title: Vice President
 
 
COMERICA BANK, as a Lender
 
By: /s/JESSICA MIGLIORE
Name: Jessica Migliore
Title: Vice President
 
 
SUNTRUST BANK, as a Lender
 
By: /s/YANN PIRIO
Name: Yann Pirio
Title: Managing Director
 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
By: /s/MICHAEL T. SAGGES
Name: Michael T. Sagges
Title: Vice President















































--------------------------------------------------------------------------------






Each of the undersigned Departing Lenders hereby acknowledges and agrees that,
from and after the Effective Date, it is no longer a party to the Existing
Credit Agreement and will not be a party to this Agreement




THE ROYAL BANK OF SCOTLAND PLC, as a Departing Lender
 
By: /s/SIMON MOCKFORD
Name: Simon Mockford
Title: Managing Director
 
 
THE NORTHERN TRUST COMPANY, as a Departing Lender
 
By: /s/WICKS BARKHAUSEN
Name: Wicks Barkhausen
Title: Second Vice President
 
 
THE HUNTINGTON NATIONAL BANK, as a Departing Lender
 
By: /s/CHERYL B. HOLM
Name: Cheryl B. Holm
Title: Sr. Vice President







--------------------------------------------------------------------------------




SCHEDULE I
DTE ENERGY COMPANY
APPLICABLE LENDING OFFICES
Name of Initial Lender
Domestic Lending Office
Eurodollar Lending Office
Commitment
Citibank, N.A.
1615 Brett Road
OPS 3
New Castle, DE 19720
Attention: Thomas Schmitt
Telephone: (302) 894-6088
Facsimile: (212) 994-0961
Same as Domestic Lending Office
$101,052,631.58
Barclays Bank PLC
700 Prides Crossing
Newark, DE 19713
Attention: Ralph Townley
Telephone: (302) 286-2242
Facsimile: (201) 510-8101
Same as Domestic Lending Office
$101,052,631.57
JPMorgan Chase Bank, N.A.
JPMorgan Chase Bank, N.A.
10 South Dearborn, L2
Chicago IL, 60603
Attention: Non-Agented Servicing Team
Facsimile: 214-307-6874
Email: CB.NAST@tls.ldsprod.com
Same as Domestic Lending Office
$101,052,631.57
Bank of America, N.A.
100 North Tryon Street
NC1-007-17-18
Charlotte, NC 28255
Attention: Patrick Martin
Telephone: (980) 388-6894
Facsimile: (415) 503-5058
Same as Domestic Lending Office
$85,894,736.84
The Bank of Nova Scotia
40 King Street West, 55th floor
Toronto, ON M5H 1H1
Attention: Stephen Ort
Telephone: (416) 350-5746 Facsimile: (416) 350-1161
Same as Domestic Lending Office
$85,894,736.84
Wells Fargo Bank, N.A.
90 S. 7th Street
MAC N9305-077
Minneapolis, MN 55402
Attention: Scott Bjelde
Telephone: (612) 667-6126
Facsimile: (612) 316-0506
Same as Domestic Lending Office
$85,894,736.84
BNP Paribas
787 Seventh Avenue
New York, NY 10019
Attention: Project Finance & Utilities
Telephone: (212) 841-2000
Facsimile: (212) 841-2146
Same as Domestic Lending Office
$65,052,631.58
Fifth Third Bank
710 Seminole Road
MD R17061
Norton Shores, MI 49441
Attention: Randy Wolffis
Telephone: (231) 733-5006
Fascimile: (231) 739-7430
Same as Domestic Lending Office
$65,052,631.58
KeyBank National Association
127 Public Square
Cleveland, OH 44114
Attention:  Lisa A. Ryder
Telephone:  (216) 689-3986
Facsimile:  (216) 689-4981
Same as Domestic Lending Office
$65,052,631.58
 
 
 
 





--------------------------------------------------------------------------------




Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Same as Domestic Lending
Office
$65,052,631.58
MUFG Union Bank, N.A.
Energy Capital Services
445 South Figuroa St.,
15th Floor
Los Angeles, CA 90071
Attention: Jesus Serrano
Telephone: (213) 236-4194
Facsimile: (213) 236-4096
Same as Domestic Lending Office
$65,052,631.58
TD Bank, N.A.
2005 Market Street
Philadelphia, PA 19103
Same as Domestic Lending
Office
$65,052,631.58
The Bank of New York Mellon
BNY Mellon Center, Rm 3600
500 Grant Street
Pittsburgh, PA 15258-0001
Attention: Hussam S. Alsahlani
Telephone: (412) 234-5624
Telecopier: (412) 236-6112
Same as Domestic Lending Office
$65,052,631.58
UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, CT 06901
Attention: Banking Products Services
Telephone: 615-332-6868
Fax: 203-719-3888
Same as Domestic Lending Office
$65,052,631.58
CoBank, ACB
5500 South Quebec Street
Greenwood Village, CO 80111
Same as Domestic Lending
Office
$29,684,210.53
Comerica Bank
3551 Hamlin Rd
Auburn Hills, MI 48326
Attention: Kimberly Kersten
Telephone: (248) 371-6407
Facsimile: (248) 371-6704
Same as Domestic Lending Office
$29,684,210.53
SunTrust Bank
3333 Peachtree Rd. NE, 8th Floor
Atlanta, GA 30326
Attention: Chris Griffith
Telephone: (404) 439-7360
Facsimile: (404) 439-7470
Same as Domestic Lending Office
$29,684,210.53
U.S. Bank National Association
800 Nicollet Mall
Minneapolis, MN 55402
461 Fifth Avenue
New York, NY 10017
Attention: Michael Sagges
Telephone: (917) 256-2822 Facsimile: (646) 935-4552
Same as Domestic Lending Office
$29,684,210.53
TOTAL
 
 
$1,200,000,000.00











--------------------------------------------------------------------------------




SCHEDULE II
EXISTING LETTERS OF CREDIT


LC Issuing Bank
Expiry Date
Issuing Bank Ref #
Closing Balance
BARCLAYS BANK PLC
2-Jul-15
SB00411
250,000.00


BARCLAYS BANK PLC
3-Jun-15
SB01385
320,000.00


BARCLAYS BANK PLC
28-Jun-15
SB01466
1.00


BARCLAYS BANK PLC
30-Sep-15
SB01713
50,000,000.00


BARCLAYS BANK PLC
2-Sep-15
SB01821
5,000,000.00


BARCLAYS BANK PLC
30-Jun-15
SB02076
3,600,000.00


THE BANK OF NOVA SCOTIA
19-Oct-15
93389/80085
13,000,000.00


THE BANK OF NOVA SCOTIA
31-Mar-16
OSB11543NYA
15,000,000.00


THE BANK OF NOVA SCOTIA
30-Sep-15
S80085/93516
15,000,000.00


THE BANK OF NOVA SCOTIA
10-Jan-16
S80085/93582
25,000,000.00


THE BANK OF NOVA SCOTIA
15-Jan-16
S80085/93584
6,000,000.00









--------------------------------------------------------------------------------




PRICING SCHEDULE
 
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Applicable Percentage
0.10%
0.125%
0.175%
0.225%
0.275%
Applicable LC Fee Rate
0.90%
1.00%
1.075%
1.275%
1.475%
Applicable Margin
(Eurodollar Rate)
0.90%
1.00%
1.075%
1.275%
1.475%
Applicable Margin
(Base Rate)
0.000%
0.000%
0.075%
0.275%
0.475%



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating, is A2 or better or the Borrower’s S&P Rating is A or better.
“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is A3 or
better or the Borrower’s S&P Rating is A- or better.
“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower’s Moody’s
Rating is Baa1 or better or the Borrower’s S&P Rating is BBB+ or better.
“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Borrower’s Moody’s Rating is Baa2 or better or the Borrower’s S&P Rating is BBB
or better.
“Level V Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.
“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.
“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.
“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.
The Applicable Margin, the Applicable LC Fee Rate and Applicable Percentage
shall be determined in accordance with the foregoing table based on the
Borrower’s Status as determined from its then-current Moody’s and S&P Ratings.
The credit rating in effect on any date for the purposes of this Schedule is
that in effect at the close of business on such date. If at any time the
Borrower does not have both a Moody’s Rating and an S&P Rating, Level V Status
shall exist; provided, however, that if the credit rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this Schedule




--------------------------------------------------------------------------------




to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
applicable Status for the Borrower shall be the Borrower’s Status most recently
in effect prior to such change or cessation.
Except as specifically provided above in this Schedule, in the event that a
split occurs between the two ratings, the pricing shall be based upon the higher
of the two ratings then applicable. However, if the split is greater than one
level, then the pricing shall be based upon the rating one level below the
higher of the two ratings.






--------------------------------------------------------------------------------




EXHIBIT A - FORM OF NOTE
U.S.$
Dated: , 20__

FOR VALUE RECEIVED, the undersigned, DTE ENERGY COMPANY, a Michigan corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________________ (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date (each as defined in the Credit Agreement
referred to below), the principal sum of U.S.$[amount of the Lender’s Commitment
in figures] or, if less, the aggregate principal amount of the Revolving Credit
Advances made by the Lender to the Borrower pursuant to the Third Amended and
Restated Five-Year Credit Agreement dated as of April 16, 2015 (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) among the Borrower, the Lender and certain
other lenders parties thereto, and Citibank, N.A., as Agent for the Lender and
such other lenders outstanding on the Termination Date.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Agent, at 1615 Brett Road, OPS 3, New Castle,
Delaware 19720, Account No. Reference: DTE Energy Co., Attention: Thomas
Schmitt, in same day funds. Each Revolving Credit Advance owing to the Lender by
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Revolving Credit Advance being evidenced
by this Promissory Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.
DTE ENERGY COMPANY
 
By:
Title:







--------------------------------------------------------------------------------




ADVANCES AND PAYMENTS OF PRINCIPAL
Date
Amount of
Advance
Amount of Principal
Paid or Prepaid
Unpaid Principal
Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




EXHIBIT B - FORM OF NOTICE OF BORROWING
Citibank, N.A., as Agent for the Lenders parties
to the Credit Agreement referred to below
1615 Brett Road
OPS 3
New Castle, Delaware 19720
Attention: Thomas Schmitt


[Date]


Ladies and Gentlemen:


The undersigned, DTE ENERGY COMPANY, refers to the Third Amended and Restated
Five-Year Credit Agreement dated as of April 16, 2015 (as amended or modified
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders parties
thereto and Citibank, N.A., as Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
(i)The Business Day of the Proposed Borrowing is _______________, ____.
(ii)The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].
(iii)The aggregate amount of the Proposed Borrowing is $_______________.
(iv)[The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is _____ month[s].]
(v)    [Wire transfer instructions].
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(v)the representations and warranties contained in Section 4.01 of the Credit
Agreement are correct, before and after giving effect to the Proposed Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date; provided, that, the foregoing certification shall not apply to the
representations and warranties set forth in (x) the last sentence of Section
4.01(e) of the Credit Agreement, and (y) Section 4.01(f) of the Credit
Agreement;
(vi)after giving effect to the application of the proceeds of all Credit
Extensions on such date (together with any other resources of the Borrower
applied together therewith), no event has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
therefrom, that constitutes a Default; and
(vii)the Borrower has not received notice from the Agent on or prior to the date
of such Credit Extension that a mandatory prepayment is required under Section
2.09(b) of the Credit Agreement (other than any such notice that has been
withdrawn in writing by the Agent).






--------------------------------------------------------------------------------




Very truly yours,
 
By:
Title: [Financial Officer]









--------------------------------------------------------------------------------




EXHIBIT C - FORM OF
ASSIGNMENT AND ASSUMPTION
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor:
 
 
 
 
 
 
2.
Assignee:
 
 
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]1





















1 Select as applicable.




--------------------------------------------------------------------------------




 
 
 
3.
Borrower(s):
DTE Energy Company
 
 
 
4.
Administrative Agent:
Citibank, N.A., as the administrative agent under the Credit Agreement
 
 
 
5.
Credit Agreement:
The Third Amended and Restated Five-Year Credit Agreement dated as of April 16,
2015 among DTE Energy Company, the Lenders parties thereto, Citibank, N.A., as
Administrative Agent, and the other agents parties thereto
 
 
 
 
Credit Agreement:
The Third Amended and Restated Five-Year Credit Agreement dated as of April 16,
2015 among DTE Energy Company, the Lenders parties thereto, Citibank, N.A., as
Administrative Agent, and the other agents parties thereto



6.Assigned Interest:
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/ Loans Assigned
Percentage Assigned of Commitment/Loans 2
$
$
 
$
$
 
$
$
%
 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
 
 
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
 
Title:
 
 
 
ASSIGNEE
 
 
 
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
 
Title:
 
 
 
 
 
 
[Consented to and]3
 
 
 
CITIBANK, N.A., as Administrative Agent and LC Issuer
 
 
 
By:
 
 
 
Title:
 
 
 
2Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.







--------------------------------------------------------------------------------




[Consented to:] 4
 
 
 
 
 
[OTHER LC ISSUERS], as an LC Issuer
 
 
 
By:
 
 
 
Title:
 
[Consented to:] 5
 
 
 
DTE ENERGY COMPANY
 
 
 
By:
 
 
 
Title:
 
 
 
 
 
 

4To be added only if the consent of the LC Issuers is required by the terms of
the Credit Agreement.
5To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.






--------------------------------------------------------------------------------




ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, and (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.    






--------------------------------------------------------------------------------




EXHIBIT D - FORM OF CERTIFICATE BY BORROWER
DTE ENERGY COMPANY
DTE ELECTRIC COMPANY
DTE GAS COMPANY
OFFICER’S CERTIFICATE
I, David R. Murphy, Assistant Treasurer of DTE ENERGY COMPANY (“DTE Energy”),
DTE ELECTRIC COMPANY (“DTE Electric”) and DTE GAS COMPANY (“DTE Gas”), each a
Michigan corporation (each a “Borrower” and collectively the “Borrowers”), DO
HEREBY CERTIFY, pursuant to Section 3.01 of each of (i) the Third Amended and
Restated Five-Year Credit Agreement (the “DTE Energy Credit Agreement”), dated
as of April 16, 2015, among DTE Energy, the financial institutions from time to
time parties thereto as “Lenders” and Citibank, N.A. (“Citibank”), as agent for
said Lenders, (ii) the Third Amended and Restated Five-Year Credit Agreement
(the “DTE Electric Credit Agreement”), dated as of April 16, 2015, among DTE
Electric, the financial institutions from time to time parties thereto as
“Lenders” and Barclays Bank PLC (“Barclays”), as agent for said Lenders, and
(iii) the Third Amended and Restated Five-Year Credit Agreement (the “DTE Gas
Credit Agreement”, and, together with the DTE Energy Credit Agreement and the
DTE Electric Credit Agreement, the “Credit Agreements”), dated as of April 16,
2015, among DTE Gas, the financial institutions from time to time parties
thereto as “Lenders” and JPMorgan Chase Bank, N.A. (“JPMCB”), as agent for said
Lenders, that the terms defined in the Credit Agreements are used herein as
therein defined and, further, that:
1.    The Effective Date shall be April 16, 2015.


2.    The representations and warranties contained in Section 4.01 of each of
the Credit Agreements are true and correct on and as of the date hereof.


3.    No event has occurred and is continuing that constitutes a Default.
Dated as of the 16th day of April, 2015.
Dated as of the 16th day of April, 2015.


DTE ENERGY COMPANY
DTE ELECTRIC COMPANY
DTE GAS COMPANY




By: _______________________________
Name: David R. Murphy
Title: Assistant Treasurer
 






--------------------------------------------------------------------------------




EXHIBIT E-1 - FORM OF
OPINION OF ASSOCIATE GENERAL COUNSEL TO THE BORROWER
April 16, 2015
To each of the Lenders party to the
Credit Agreement defined below
DTE Energy Company


Ladies and Gentlemen:
This opinion is furnished to you pursuant to Section 3.01(h)(v) of the Third
Amended and Restated Five-Year Credit Agreement (the “Credit Agreement”), dated
as of April 16, 2015, among DTE Energy Company (the “Borrower”), the financial
institutions from time to time parties thereto as “Lenders” and Citibank, N.A.
(the “Agent”), as agent for said Lenders. Terms defined in the Credit Agreement
are used herein as therein defined.
I am the Associate General Counsel of the Borrower and have acted as counsel for
the Borrower in connection with the preparation, execution and delivery of the
Loan Documents.
In that connection, I, in conjunction with the members of my staff, have
examined:
(i)Each Loan Document, executed by each of the parties thereto.
(ii)The other documents furnished by the Borrower pursuant to Article III of the
Credit Agreement.
(iii)The Restated Articles of Incorporation of the Borrower and all amendments
thereto (the “Charter”).
(iv)The Bylaws of the Borrower and all amendments thereto (the “Bylaws”).
(v)A certificate from the State of Michigan attesting to the continued corporate
existence and good standing of the Borrower.


In addition, I have examined the originals or copies certified to my
satisfaction, of such other corporate records of the Borrower, certificates of
public officials and of officers of the Borrower, and agreements, instruments
and other documents, as I have deemed necessary as a basis for the opinions
expressed below. As to questions of fact material to such opinions, I have, when
relevant facts were not independently established by me, relied upon
certificates of public officials. I have assumed the due execution and delivery,
pursuant to due authorization, of the Credit Agreement by the Lenders and the
Agent.
My opinions expressed below are limited to the law of the State of Michigan and
the federal law of the United States.
Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:
1.The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Michigan.




--------------------------------------------------------------------------------




2.The execution, delivery and performance by the Borrower of the Loan Documents
to which it is party, and the consummation of the transactions contemplated
thereby, are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene (i) the Charter or the
Bylaws, (ii) any law, rule or regulation applicable to the Borrower, or (iii)
any contractual restriction binding on or affecting the Borrower.


3.No consent, authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other third
party is required for the due execution, delivery, recordation, filing or
performance by the Borrower of the Loan Documents to which it is a party.


4.The Credit Agreement has been, and each of the Notes when delivered will have
been, duly executed and delivered on behalf of the Borrower.


5.Except as may have been disclosed to you in the SEC Reports, to the best of my
knowledge (after due inquiry) there are no pending or overtly threatened actions
or proceedings affecting the Borrower or any of its Significant Subsidiaries
before any court, governmental agency or arbitrator that (i) could be reasonably
likely to have a Material Adverse Effect or (ii) purport to affect the legality,
validity, or enforceability of any Loan Documents to which the Borrower is a
party or the consummation of the transactions contemplated thereby.


6.In a properly presented case, a Michigan court or a federal court sitting in
the State of Michigan applying Michigan choice of law rules should give effect
to the choice of law provisions of the Loan Documents and should hold that the
Loan Documents are to be governed by the laws of the State of New York rather
than the laws of the State of Michigan. In rendering the foregoing opinion, I
note that by their terms the Loan Documents expressly select New York law as the
laws governing their interpretation and that the Loan Documents governed by New
York law were delivered by the parties thereto to the Agent in New York. The
choice of law provisions of the Loan Documents are not voidable under the laws
of the State of Michigan.


7.If, despite the provisions of Section 8.09 of the Credit Agreement, wherein
the parties thereto agree that the Loan Documents shall be governed by, and
construed in accordance with, the laws of the State of New York, a court of the
State of Michigan or a federal court sitting in the State of Michigan were to
hold that the Loan Documents are governed by, and to be construed in accordance
with the laws of the State of Michigan, the Loan Documents would be, under the
laws of the State of Michigan, legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms.


8.Neither the Borrower nor any of its Subsidiaries is an “investment company,”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended;


The opinions set forth above are subject to the following qualifications:
(a)My opinion in paragraph 7 above as to enforceability is subject to the effect
of any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or laws affecting creditors’ rights generally.




--------------------------------------------------------------------------------




(b)My opinion in paragraph 7 above as to enforceability is subject to the effect
of general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing (regardless of whether
considered in a proceeding in equity or at law).
(c)I express no opinion as to participation and the effect of the law of any
jurisdiction other than the State of Michigan wherein any Lender may be located
or wherein enforcement of the Loan Documents may be sought that limits the rates
of interest legally chargeable or collectible.


I am a member of the Bar of the State of Michigan, and do not express any
opinion concerning any law other than the law of the State of Michigan and the
federal laws of the United States of America.
This opinion letter is rendered to you in connection with the above-described
transaction. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by any other person or entity without my prior written
consent (provided, that this opinion letter may be furnished to and relied upon
by a subsequent assignee of, or participant under, the Credit Agreement and a
Note, if any, solely for the purpose of such assignment or participation,
subject to the assumptions, limitations and qualifications, set forth herein,
without any prior written consent). I undertake no duty to inform you or any
assignee or participant of events occurring subsequent to the date hereof.


Very truly yours,








--------------------------------------------------------------------------------




EXHIBIT E-2 - FORM OF
OPINION OF HUNTON & WILLIAMS LLP


April 16, 2015
 



To each of the Lenders party to the
Credit Agreements defined below
DTE Energy Company
DTE Electric Company
DTE Gas Company


Ladies and Gentlemen:
This opinion is delivered to you pursuant to Section 3.01(h)(v) of each of (i)
the Third Amended and Restated Five-Year Credit Agreement (the “DTE Energy
Credit Agreement”), dated as of April 16, 2015, among DTE Energy Company
(“DTE”), the financial institutions from time to time party thereto as “Lenders”
and Citibank, N.A., as administrative agent for such Lenders, (ii) the Third
Amended and Restated Five-Year Credit Agreement (the “DTE Electric Credit
Agreement”), dated as of April 16, 2015, among DTE Electric Company (“DTE
Electric”), the financial institutions from time to time party thereto as
“Lenders” and Barclays Bank PLC, as administrative agent for such Lenders, and
(iii) the Third Amended and Restated Five-Year Credit Agreement (the “DTE Gas
Credit Agreement” and, together with the DTE Energy Credit Agreement and the DTE
Electric Credit Agreement, the “Credit Agreements”), dated as of April 16, 2015,
among DTE Gas Company (“DTE Gas” and, together with DTE and DTE Electric, the
“Borrowers”), the financial institutions from time to time party thereto as
“Lenders” and JPMorgan Chase Bank, N.A., as administrative agent for such
Lenders. Terms used herein which are defined in each Credit Agreement shall have
the respective meanings set forth in each Credit Agreement, unless otherwise
defined herein.
We have acted as special counsel to the Borrowers in connection with the
preparation of the Credit Agreements.
In connection with this opinion we have examined a copy of each Credit Agreement
and each Note issued on the date hereof signed by each of the parties thereto.
We have also examined the originals, or duplicates or certified or conformed
copies, of such records, agreements, instruments and other documents and have
made such other investigations as we have deemed relevant and necessary in
connection with the opinions expressed herein. As to questions of fact material
to this opinion, we have relied upon, without independent investigation, and
have assumed the correctness of, the representations of each Borrower set forth
in each Credit Agreement and upon certificates of public officials and of
officers and representatives of the Borrowers.




--------------------------------------------------------------------------------




In rendering the opinions set forth below, we have assumed the genuineness of
all signatures, the legal capacity of natural persons, the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as duplicates or certified or conformed copies,
and the authenticity of the originals of such latter documents. We have assumed
without independent investigation that (a) the Loan Documents have been duly
authorized, executed and delivered by the parties thereto, (b) the parties to
the Loan Documents have been duly incorporated and are validly existing and in
good standing under the laws of their jurisdictions of incorporation and have
the corporate power and authority to execute, deliver and perform their
obligations under the Loan Documents, (c) the execution, delivery and
performance of the Loan Documents by each party thereto (i) have been duly
authorized by all necessary entity action on its part, (ii) do not contravene
its certificate of organization or by-laws or similar governing documents or,
except as opined upon in paragraph 2 below, violate, or require any consent not
obtained under, any applicable law or regulation or any order, writ, injunction
or decree of any court or other governmental authority binding upon any of them
and (iii) do not violate, or require any consent not obtained under, any
contractual obligation applicable to or binding upon any of them, and (d) each
of the Credit Agreements constitutes the valid and legally binding obligation of
the applicable Agent and the applicable Lenders party thereto.
Based upon and subject to the foregoing, and subject to the assumptions,
qualifications and comments set forth herein, we are of the opinion that:
1.    Each of the Credit Agreements is the legal, valid and binding obligation
of the Borrower party thereto, enforceable against such Borrower in accordance
with its respective terms. Each of the respective Notes issued on the date
hereof is the legal, valid and binding obligation of the issuing Borrower,
enforceable against such Borrower in accordance with its terms.


2.    The execution, delivery and performance by each of the Borrowers of the
Credit Agreements and the Notes will not violate any Federal or New York statute
or any rule or regulation issued pursuant to any Federal or New York statute, in
each case which, in our experience and without independent investigation, is
normally applicable to transactions of the type contemplated by the Loan
Documents.


Our opinion in paragraph 1 above is subject to (i) the effect of any applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
laws affecting creditors’ rights generally, (ii) general equitable principles
(regardless of whether enforcement is sought in a proceeding in equity or at
law) and (iii) an implied covenant of good faith and fair dealing.
We express no opinion with respect to: (a) the effect of any provision of the
Credit Agreements or the Notes that is intended (i) to establish any standard as
the measure of the performance by any party thereto of such party’s obligations
of good faith, diligence, fair dealing, reasonableness or care or (ii) to permit
modification thereof only by means of an agreement in writing signed by the
parties thereto; (b) the effect of any provision of the Credit Agreements or the
Notes insofar as it provides that any Person purchasing a participation from a
Lender or other Person may exercise set-off or similar rights with respect to
such participation or that any Lender or other Person may exercise set-off or
similar rights other than in accordance with applicable law; (c) the effect of
any provision of the Credit Agreements or the Notes imposing penalties or
forfeitures; (d) the effect of any provision of the Credit Agreements or the
Notes relating to indemnification or exculpation in connection with violations
of any securities laws or relating to indemnification, contribution or
exculpation in connection with willful, reckless or criminal acts or gross
negligence of the indemnified or exculpated Person or the Person receiving
contribution; (e) any provision of the Credit Agreements or the Notes which
purports to provide for a waiver by the




--------------------------------------------------------------------------------




Borrowers of any immunity, defense or right which may be available to the
Borrowers; and (f) any provision of the Credit Agreements or the Notes which
purports to establish an evidentiary standard for determinations by any Person.
In connection with the provisions of the Credit Agreements whereby the Borrowers
submit to the jurisdiction of the courts of the United States of America located
in the State of New York, we note the limitations of 28 U.S.C. §§ 1331 and 1332
on subject matter jurisdiction of the Federal courts. In connection with the
provisions of the Credit Agreements that relate to forum selection (including,
without limitation, any waiver of any objection to venue or any objection that a
court is an inconvenient forum), we note that under NYCPLR § 510, a New York
State court may have discretion to transfer the place of trial, and under 28
U.S.C. §1404(a), a United States District Court has discretion to transfer an
action from one Federal court to another.
To the extent that any opinion contained herein relates to the enforceability of
the choice of New York law provisions of the Credit Agreements and the Notes, we
have, in rendering such opinion, relied solely upon New York General Obligations
Law Section 5-1401 and have assumed that the Credit Agreements and the Notes are
not entered into with a view to violate the laws of the jurisdiction in which
the contract is to be performed. Further, such opinion is subject to the
qualification that such enforceability may be limited by important public
policies of a more-interested jurisdiction. We express no opinion regarding
whether a court other than a court of or in the State of New York would give
effect to a choice of New York law.
This opinion is being delivered and should be understood with reference to
customary practice. See “Statement on the Role of Customary Practice in the
Preparation and Understanding of Third-Party Legal Opinions,” 63 BUS. LAW. 1277
(2008).
We are members of the Bar of the State of New York, and we do not express any
opinion concerning any law other than Federal law and the law of the State of
New York.
This opinion letter is rendered to you in connection with the above-described
transactions. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by any other person or entity without our prior written
consent; provided, that this opinion letter may be furnished to and relied upon
by a subsequent assignee of, or participant under, the Credit Agreements or the
Notes solely for the purpose of such assignment or participation, subject to the
assumptions, limitations and qualifications set forth herein without our prior
written consent, on the condition and understanding that (i) we have no
responsibility or obligation to consider the applicability or correctness of
this opinion letter to any Person other than its addressees, (ii) any such
reliance by a future assignee or participant must be actual and reasonable under
the circumstances existing at the time of assignment or participation and (iii)
the knowledge of the addressees with respect to matters addressed in this
opinion letter as of the date hereof shall be imputed to all future assignees
and participants, including any changes in law, facts or any other developments
known to or reasonably knowable by such an assignee or participant at such time.
This opinion letter speaks only as of its date, there is no assurance that it
will be correct as of any date after its date, and we undertake no duty to
inform you or any assignee or participant of events occurring subsequent to the
date hereof.


Very truly yours,








--------------------------------------------------------------------------------




EXHIBIT F - FORM OF
COMPLIANCE CERTIFICATE
COMPLIANCE CERTIFICATE
To:
The Lenders parties to the

Credit Agreement Described Below
This Compliance Certificate is furnished pursuant to that certain Third Amended
and Restated Five-Year Credit Agreement, dated as of April 16, 2015 (as amended
or modified from time to time, the “Agreement”) among DTE Energy Company, a
Michigan corporation (the “Borrower”), the lenders parties thereto, and
Citibank, N.A., as Agent for the lenders. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.I am the duly elected of the Borrower;
2.I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default or Default during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth below; and
4.Schedule 1 attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this day of , .
DTE ENERGY COMPANY
 
By
Name:
Title:







--------------------------------------------------------------------------------




SCHEDULE 1 TO COMPLIANCE CERTIFICATE
Compliance as of _________, ____ with
Provisions of Section 5.01(h) of
the Agreement
FINANCIAL COVENANT
Ratio of Total Funded Debt to Capitalization (Section 6.01(i)).
(A)Numerator (Total Funded Debt):
 
(i)Debt for borrowed money or which has been incurred in connection with the
acquisition of assets (exclusive of contingent reimbursement obligations in
respect of letters of credit and bankers’ acceptances):
 $
(ii)Minus: Nonrecourse Debt:
-$
(iii)Minus: Junior Subordinated Debt:
-$
(iv)Minus: Mandatorily Convertible Securities:
-$
(v)Minus: Hybrid Equity Securities:
-$
(vi)Minus: For any fiscal quarter other than the fiscal quarter ending on June
30, Excluded Short-Term Debt:
-$
(vii)Plus: Capital lease obligations:
+$
(viii)Plus: Guaranty Obligations of Funded Debt of other Persons:
+$
(ix)Numerator: (A)(i) minus (A)(ii) through (A)(vi) plus (A)(vii) plus
(A)(viii):
 $
 
 
(B)Denominator (Capitalization):
 
(i)Total Funded Debt: (A)(ix)
 $
(ii)Plus: Consolidated Net Worth:
+$
(iii)Denominator: (B)(i) plus (B)(ii):
 $
 
 
(C)State whether the ratio of (A)(ix) to (B)(iii) was not greater than .65:1:
YES/NO
 
 











--------------------------------------------------------------------------------




EXHIBIT G - FORM OF
LENDER SUPPLEMENT
LENDER SUPPLEMENT


Dated ____________ ____, 20___


Reference is made to that certain Third Amended and Restated Five-Year Credit
Agreement, dated as of April 16, 2015 (as amended or modified from time to time,
the “Credit Agreement”) among DTE Energy Company, a Michigan corporation (the
“Borrower”), the lenders parties thereto (the “Lenders”), and Citibank, N.A., as
agent for the Lenders (the “Agent”). Unless otherwise defined herein,
capitalized terms used in this Lender Supplement have the meanings ascribed
thereto in the Credit Agreement.
Pursuant to Section 2.04(c) of the Credit Agreement, the Borrower has requested
an increase in the aggregate Commitments from $______________ to $_____________.
Such increase in the aggregate Commitments is to become effective on the date
(the “Effective Date”) which is the later of (i) ____________ ____, 20___ and
(ii) the date on which the conditions set forth in Section 2.04(c) in respect of
such increase have been satisfied. In connection with such requested increase in
the aggregate Commitments, the Borrower, the Agent, the LC Issuers and
_________________ (the “Accepting Bank”) hereby agree as follows:
1.    Effective as of the Effective Date, [the Accepting Bank shall become a
party to the Credit Agreement as a Lender and shall have all of the rights and
obligations of a Lender thereunder and shall thereupon have a Commitment under
and for purposes of the Credit Agreement in an amount equal to the] [the
Commitment of the Accepting Bank under the Credit Agreement shall be increased
from $_____________ to the] amount set forth opposite the Accepting Bank’s name
on the signature page hereof.
[2.    The Accepting Bank hereby (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Lender Supplement and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire an interest thereunder and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of its interest
thereunder, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Lender Supplement and to
purchase an interest under the Credit Agreement on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, and (v) attaches any U.S. Internal Revenue Service forms
required under Section 2.13 of the Credit Agreement; and (b) agrees that (i) it
will, independently and without reliance on the Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.]6
--------------------
6To be included only in a Lender Supplement for a new Lender.




--------------------------------------------------------------------------------






[3.]    The Borrower hereby represents and warrants that as of the date hereof
and as of the Effective Date, (a) all representations and warranties of the
Borrower contained in Section 4.01 of the Credit Agreement shall be true and
correct in all material respects as though made on such date; provided that, the
foregoing representation and warranty, solely with respect to the
representations and warranties set forth in (x) the last sentence of Section
4.01(e) of the Credit Agreement and (y) Section 4.01(f) of the Credit Agreement,
shall be made only as of the “Effective Date” (as such term is defined in the
Credit Agreement); and (b) no event shall have occurred and then be continuing
which constitutes a Default.
[4.] THIS LENDER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
[5.] This Lender Supplement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have caused this Lender Supplement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
DTE ENERGY COMPANY, as the Borrower


By:                         
Title:                         


Consented to and Accepted:


CITIBANK, N.A.,
as Agent and as an LC Issuer


By:                         
Title:                         




[OTHER LC ISSUERS],
as an LC Issuer


By:                         
Title:                         










--------------------------------------------------------------------------------




 
 
COMMITMENT
ACCEPTING BANK
 
 
$
[BANK]
 
 
 
 
 
By:
 
Title:
 
 







--------------------------------------------------------------------------------




EXHIBIT H - FORM OF
CONVERSION NOTICE
CONVERSION NOTICE


Dated ____________ ____, 20___


Reference is made to that certain Third Amended and Restated Five-Year Credit
Agreement, dated as of April 16, 2015 (as amended or modified from time to time,
the “Credit Agreement”) among DTE Energy Company, a Michigan corporation (the
“Borrower”), the lenders parties thereto (the “Lenders”), and Citibank, N.A., as
agent for the Lenders (the “Agent”). Unless otherwise defined herein,
capitalized terms used in this Lender Supplement have the meanings ascribed
thereto in the Credit Agreement.
Pursuant to Section 2.08 of the Credit Agreement, the Borrower hereby gives
notice of its intent to Convert the Revolving Credit Advances comprising the
following Borrowing(s) on dates set forth below:
(a)    Date of Borrowing: ____________________
Outstanding principal amount of Borrowing: ____________________
Current Type (Base Rate/Eurodollar Rate): ____________________
Requested Type (Base Rate/Eurodollar Rate): ____________________
Interest Period (if converted Type is Eurodollar Rate): ____________________
Requested date of Conversion: ____________________


(b)    Date of Borrowing: ____________________
Outstanding principal amount of Borrowing: ____________________
Current Type (Base Rate/Eurodollar Rate): ____________________
Requested Type (Base Rate/Eurodollar Rate): ____________________
Interest Period (if converted Type is Eurodollar Rate): ____________________
Requested date of Conversion: ____________________


IN WITNESS WHEREOF, the Borrower has caused this Conversion Notice to be
executed by its officer thereunto duly authorized, as of the date first above
written.
DTE ENERGY COMPANY, as the Borrower


By:                                                             Title:
                        














--------------------------------------------------------------------------------




EXHIBIT I - FORM OF
PREPAYMENT NOTICE
PREPAYMENT NOTICE


Dated ____________ ____, 20___


Reference is made to that certain Third Amended and Restated Five-Year Credit
Agreement, dated as of April 16, 2015 (as amended or modified from time to time,
the “Credit Agreement”) among DTE Energy Company, a Michigan corporation (the
“Borrower”), the lenders parties thereto (the “Lenders”), and Citibank, N.A., as
agent for the Lenders (the “Agent”). Unless otherwise defined herein,
capitalized terms used in this Lender Supplement have the meanings ascribed
thereto in the Credit Agreement.
Pursuant to Section 2.09 of the Credit Agreement, the Borrower hereby gives
notice of its intent to prepay the outstanding principal amount of the Revolving
Credit Advances relating to the following Borrowing(s) in the following amounts:
1)    Date of Borrowing: ____________________
Outstanding principal amount of Borrowing: ____________________
Type (Base Rate/Eurodollar Rate): ____________________
Aggregate principal amount of prepayment: $____________________




2)    Date of Borrowing: ____________________
Outstanding principal amount of Borrowing: ____________________
Type (Base Rate/Eurodollar Rate): ____________________
Aggregate principal amount of prepayment: $____________________




IN WITNESS WHEREOF, the Borrower has caused this Prepayment Notice to be
executed by its officer thereunto duly authorized, as of the date first above
written.
DTE ENERGY COMPANY, as the Borrower


By:
Title:




